Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend paragraph [0072] of the specification as filed to read as follows:
[0072]		In some embodiments of the compound, the first ligand LA is selected from the group consisting of:
[AltContent: connector]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, [AltContent: connector][AltContent: connector]
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, [AltContent: connector]
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
 [AltContent: connector][AltContent: connector]
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
,  [AltContent: connector][AltContent: connector]
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,  
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
,  
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
,

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
, 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
,
[AltContent: connector]
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale

    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale

    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
, 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
, 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
, 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
,  [AltContent: connector]
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale

    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale

    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale

    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
[[;]] 

    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
, 
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
, and
    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
; where X is C or N; Y is selected from the group consisting of O, S, and Se; and RE has the same definition as RA.

Please amend paragraph [0077] of the specification as filed to read as follows:
[0077] 		In some embodiments of the compound having a formula selected from the group consisting of Ir(LA)3, Ir(LA)(LB)2, Ir(LA)2(LB), Ir(LA)2(LC), and Ir(LA)(LB)(LC); and wherein LA, LB, and LC are different from each other, LB is selected from the group consisting of the following structures:
    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale

    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale

    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale

    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale

    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale

    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale

    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale

    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale

    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale

    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale

    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale

    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale


    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale

    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale

    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale


    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale

    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale
, and LC is selected from the group consisting of the structures LC1 through LC1260 that are based on a structure of Formula X 
    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale
, in which R1, R2, and R3 are defined as:
Ligand
R1
R2
R3
Ligand
R1
R2
R3
Ligand
R1
R2
R3
LC1
RD1
RD1
H
LC421
RD26
RD21
H
LC841
RD7
RD14
RD1
LC2
RD2
RD2
H
LC422
RD26
RD23
H
LC842
RD7
RD15
RD1
LC3
RD3
RD3
H
LC423
RD26
RD24
H
LC843
RD7
RD16
RD1
LC4
RD4
RD4
H
LC424
RD26
RD25
H
LC844
RD7
RD17
RD1
LC5
RD5
RD5
H
LC425
RD26
RD27
H
LC845
RD7
RD18
RD1
LC6
RD6
RD6
H
LC426
RD26
RD28
H
LC846
RD7
RD19
RD1
LC7
RD7
RD7
H
LC427
RD26
RD29
H
LC847
RD7
RD20
RD1
LC8
RD8
RD8
H
LC428
RD26
RD30
H
LC848
RD7
RD21
RD1
LC9
RD9
RD9
H
LC429
RD26
RD31
H
LC849
RD7
RD22
RD1
LC10
RD10
RD10
H
LC430
RD26
RD32
H
LC850
RD7
RD23
RD1
LC11
RD11
RD11
H
LC431
RD26
RD33
H
LC851
RD7
RD24
RD1
LC12
RD12
RD12
H
LC432
RD26
RD34
H
LC852
RD7
RD25
RD1
LC13
RD13
RD13
H
LC433
RD26
RD35
H
LC853
RD7
RD26
RD1
LC14
RD14
RD14
H
LC434
RD26
RD40
H
LC854
RD7
RD27
RD1
LC15
RD15
RD15
H
LC435
RD26
RD41
H
LC855
RD7
RD28
RD1
LC16
RD16
RD16
H
LC436
RD26
RD42
H
LC856
RD7
RD29
RD1
LC17
RD17
RD17
H
LC437
RD26
RD64
H
LC857
RD7
RD30
RD1
LC18
RD18
RD18
H
LC438
RD26
RD66
H
LC858
RD7
RD31
RD1
LC19
RD19
RD19
H
LC439
RD26
RD68
H
LC859
RD7
RD32
RD1
LC20
RD20
RD20
H
LC440
RD26
RD76
H
LC860
RD7
RD33
RD1
LC21
RD21
RD21
H
LC441
RD35
RD5
H
LC861
RD7
RD34
RD1
LC22
RD22
RD22
H
LC442
RD35
RD6
H
LC862
RD7
RD35
RD1
LC23
RD23
RD23
H
LC443
RD35
RD9
H
LC863
RD7
RD40
RD1
LC24
RD24
RD24
H
LC444
RD35
RD10
H
LC864
RD7
RD41
RD1
LC25
RD25
RD25
H
LC445
RD35
RD12
H
LC865
RD7
RD42
RD1
LC26
RD26
RD26
H
LC446
RD35
RD15
H
LC866
RD7
RD64
RD1
LC27
RD27
RD27
H
LC447
RD35
RD16
H
LC867
RD7
RD66
RD1
LC28
RD28
RD28
H
LC448
RD35
RD17
H
LC868
RD7
RD68
RD1
LC29
RD29
RD29
H
LC449
RD35
RD18
H
LC869
RD7
RD76
RD1
LC30
RD30
RD30
H
LC450
RD35
RD19
H
LC870
RD8
RD5
RD1
LC31
RD31
RD31
H
LC451
RD35
RD20
H
LC871
RD8
RD6
RD1
LC32
RD32
RD32
H
LC452
RD35
RD21
H
LC872
RD8
RD9
RD1
LC33
RD33
RD33
H
LC453
RD35
RD23
H
LC873
RD8
RD10
RD1
LC34
RD34
RD34
H
LC454
RD35
RD24
H
LC874
RD8
RD11
RD1
LC35
RD35
RD35
H
LC455
RD35
RD25
H
LC875
RD8
RD12
RD1
LC36
RD40
RD40
H
LC456
RD35
RD27
H
LC876
RD8
RD13
RD1
LC37
RD41
RD41
H
LC457
RD35
RD28
H
LC877
RD8
RD14
RD1
LC38
RD42
RD42
H
LC458
RD35
RD29
H
LC878
RD8
RD15
RD1
LC39
RD64
RD64
H
LC459
RD35
RD30
H
LC879
RD8
RD16
RD1
LC40
RD66
RD66
H
LC460
RD35
RD31
H
LC880
RD8
RD17
RD1
LC41
RD68
RD68
H
LC461
RD35
RD32
H
LC881
RD8
RD18
RD1
LC42
RD76
RD76
H
LC462
RD35
RD33
H
LC882
RD8
RD19
RD1
LC43
RD1
RD2
H
LC463
RD35
RD34
H
LC883
RD8
RD20
RD1
LC44
RD1
RD3
H
LC464
RD35
RD40
H
LC884
RD8
RD21
RD1
LC45
RD1
RD4
H
LC465
RD35
RD41
H
LC885
RD8
RD22
RD1
LC46
RD1
RD5
H
LC466
RD35
RD42
H
LC886
RD8
RD23
RD1
LC47
RD1
RD6
H
LC467
RD35
RD64
H
LC887
RD8
RD24
RD1
LC48
RD1
RD7
H
LC468
RD35
RD66
H
LC888
RD8
RD25
RD1
LC49
RD1
RD8
H
LC469
RD35
RD68
H
LC889
RD8
RD26
RD1
LC50
RD1
RD9
H
LC470
RD35
RD76
H
LC890
RD8
RD27
RD1
LC51
RD1
RD10
H
LC471
RD40
RD5
H
LC891
RD8
RD28
RD1
LC52
RD1
RD11
H
LC472
RD40
RD6
H
LC892
RD8
RD29
RD1
LC53
RD1
RD12
H
LC473
RD40
RD9
H
LC893
RD8
RD30
RD1
LC54
RD1
RD13
H
LC474
RD40
RD10
H
LC894
RD8
RD31
RD1
LC55
RD1
RD14
H
LC475
RD40
RD12
H
LC895
RD8
RD32
RD1
LC56
RD1
RD15
H
LC476
RD40
RD15
H
LC896
RD8
RD33
RD1
LC57
RD1
RD16
H
LC477
RD40
RD16
H
LC897
RD8
RD34
RD1
LC58
RD1
RD17
H
LC478
RD40
RD17
H
LC898
RD8
RD35
RD1
LC59
RD1
RD18
H
LC479
RD40
RD18
H
LC899
RD8
RD40
RD1
LC60
RD1
RD19
H
LC480
RD40
RD19
H
LC900
RD8
RD41
RD1
LC61
RD1
RD20
H
LC481
RD40
RD20
H
LC901
RD8
RD42
RD1
LC62
RD1
RD21
H
LC482
RD40
RD21
H
LC902
RD8
RD64
RD1
LC63
RD1
RD22
H
LC483
RD40
RD23
H
LC903
RD8
RD66
RD1
LC64
RD1
RD23
H
LC484
RD40
RD24
H
LC904
RD8
RD68
RD1
LC65
RD1
RD24
H
LC485
RD40
RD25
H
LC905
RD8
RD76
RD1
LC66
RD1
RD25
H
LC486
RD40
RD27
H
LC906
RD11
RD5
RD1
LC67
RD1
RD26
H
LC487
RD40
RD28
H
LC907
RD11
RD6
RD1
LC68
RD1
RD27
H
LC488
RD40
RD29
H
LC908
RD11
RD9
RD1
LC69
RD1
RD28
H
LC489
RD40
RD30
H
LC909
RD11
RD10
RD1
LC70
RD1
RD29
H
LC490
RD40
RD31
H
LC910
RD11
RD12
RD1
LC71
RD1
RD30
H
LC491
RD40
RD32
H
LC911
RD11
RD13
RD1
LC72
RD1
RD31
H
LC492
RD40
RD33
H
LC912
RD11
RD14
RD1
LC73
RD1
RD32
H
LC493
RD40
RD34
H
LC913
RD11
RD15
RD1
LC74
RD1
RD33
H
LC494
RD40
RD41
H
LC914
RD11
RD16
RD1
LC75
RD1
RD34
H
LC495
RD40
RD42
H
LC915
RD11
RD17
RD1
LC76
RD1
RD35
H
LC496
RD40
RD64
H
LC916
RD11
RD18
RD1
LC77
RD1
RD40
H
LC497
RD40
RD66
H
LC917
RD11
RD19
RD1
LC78
RD1
RD41
H
LC498
RD40
RD68
H
LC918
RD11
RD20
RD1
LC79
RD1
RD42
H
LC499
RD40
RD76
H
LC919
RD11
RD21
RD1
LC80
RD1
RD64
H
LC500
RD41
RD5
H
LC920
RD11
RD22
RD1
LC81
RD1
RD66
H
LC501
RD41
RD6
H
LC921
RD11
RD23
RD1
LC82
RD1
RD68
H
LC502
RD41
RD9
H
LC922
RD11
RD24
RD1
LC83
RD1
RD76
H
LC503
RD41
RD10
H
LC923
RD11
RD25
RD1
LC84
RD2
RD1
H
LC504
RD41
RD12
H
LC924
RD11
RD26
RD1
LC85
RD2
RD3
H
LC505
RD41
RD15
H
LC925
RD11
RD27
RD1
LC86
RD2
RD4
H
LC506
RD41
RD16
H
LC926
RD11
RD28
RD1
LC87
RD2
RD5
H
LC507
RD41
RD17
H
LC927
RD11
RD29
RD1
LC88
RD2
RD6
H
LC508
RD41
RD18
H
LC928
RD11
RD30
RD1
LC89
RD2
RD7
H
LC509
RD41
RD19
H
LC929
RD11
RD31
RD1
LC90
RD2
RD8
H
LC510
RD41
RD20
H
LC930
RD11
RD32
RD1
LC91
RD2
RD9
H
LC511
RD41
RD21
H
LC931
RD11
RD33
RD1
LC92
RD2
RD10
H
LC512
RD41
RD23
H
LC932
RD11
RD34
RD1
LC93
RD2
RD11
H
LC513
RD41
RD24
H
LC933
RD11
RD35
RD1
LC94
RD2
RD12
H
LC514
RD41
RD25
H
LC934
RD11
RD40
RD1
LC95
RD2
RD13
H
LC515
RD41
RD27
H
LC935
RD11
RD41
RD1
LC96
RD2
RD14
H
LC516
RD41
RD28
H
LC936
RD11
RD42
RD1
LC97
RD2
RD15
H
LC517
RD41
RD29
H
LC937
RD11
RD64
RD1
LC98
RD2
RD16
H
LC518
RD41
RD30
H
LC938
RD11
RD66
RD1
LC99
RD2
RD17
H
LC519
RD41
RD31
H
LC939
RD11
RD68
RD1
LC100
RD2
RD18
H
LC520
RD41
RD32
H
LC940
RD11
RD76
RD1
LC101
RD2
RD19
H
LC521
RD41
RD33
H
LC941
RD13
RD5
RD1
LC102
RD2
RD20
H
LC522
RD41
RD34
H
LC942
RD13
RD6
RD1
LC103
RD2
RD21
H
LC523
RD41
RD42
H
LC943
RD13
RD9
RD1
LC104
RD2
RD22
H
LC524
RD41
RD64
H
LC944
RD13
RD10
RD1
LC105
RD2
RD23
H
LC525
RD41
RD66
H
LC945
RD13
RD12
RD1
LC106
RD2
RD24
H
LC526
RD41
RD68
H
LC946
RD13
RD14
RD1
LC107
RD2
RD25
H
LC527
RD41
RD76
H
LC947
RD13
RD15
RD1
LC108
RD2
RD26
H
LC528
RD64
RD5
H
LC948
RD13
RD16
RD1
LC109
RD2
RD27
H
LC529
RD64
RD6
H
LC949
RD13
RD17
RD1
LC110
RD2
RD28
H
LC530
RD64
RD9
H
LC950
RD13
RD18
RD1
LC111
RD2
RD29
H
LC531
RD64
RD10
H
LC951
RD13
RD19
RD1
LC112
RD2
RD30
H
LC532
RD64
RD12
H
LC952
RD13
RD20
RD1
LC113
RD2
RD31
H
LC533
RD64
RD15
H
LC953
RD13
RD21
RD1
LC114
RD2
RD32
H
LC534
RD64
RD16
H
LC954
RD13
RD22
RD1
LC115
RD2
RD33
H
LC535
RD64
RD17
H
LC955
RD13
RD23
RD1
LC116
RD2
RD34
H
LC536
RD64
RD18
H
LC956
RD13
RD24
RD1
LC117
RD2
RD35
H
LC537
RD64
RD19
H
LC957
RD13
RD25
RD1
LC118
RD2
RD40
H
LC538
RD64
RD20
H
LC958
RD13
RD26
RD1
LC119
RD2
RD41
H
LC539
RD64
RD21
H
LC959
RD13
RD27
RD1
LC120
RD2
RD42
H
LC540
RD64
RD23
H
LC960
RD13
RD28
RD1
LC121
RD2
RD64
H
LC541
RD64
RD24
H
LC961
RD13
RD29
RD1
LC122
RD2
RD66
H
LC542
RD64
RD25
H
LC962
RD13
RD30
RD1
LC123
RD2
RD68
H
LC543
RD64
RD27
H
LC963
RD13
RD31
RD1
LC124
RD2
RD76
H
LC544
RD64
RD28
H
LC964
RD13
RD32
RD1
LC125
RD3
RD4
H
LC545
RD64
RD29
H
LC965
RD13
RD33
RD1
LC126
RD3
RD5
H
LC546
RD64
RD30
H
LC966
RD13
RD34
RD1
LC127
RD3
RD6
H
LC547
RD64
RD31
H
LC967
RD13
RD35
RD1
LC128
RD3
RD7
H
LC548
RD64
RD32
H
LC968
RD13
RD40
RD1
LC129
RD3
RD8
H
LC549
RD64
RD33
H
LC969
RD13
RD41
RD1
LC130
RD3
RD9
H
LC550
RD64
RD34
H
LC970
RD13
RD42
RD1
LC131
RD3
RD10
H
LC551
RD64
RD42
H
LC971
RD13
RD64
RD1
LC132
RD3
RD11
H
LC552
RD64
RD64
H
LC972
RD13
RD66
RD1
LC133
RD3
RD12
H
LC553
RD64
RD66
H
LC973
RD13
RD68
RD1
LC134
RD3
RD13
H
LC554
RD64
RD68
H
LC974
RD13
RD76
RD1
LC135
RD3
RD14
H
LC555
RD64
RD76
H
LC975
RD14
RD5
RD1
LC136
RD3
RD15
H
LC556
RD66
RD5
H
LC976
RD14
RD6
RD1
LC137
RD3
RD16
H
LC557
RD66
RD6
H
LC977
RD14
RD9
RD1
LC138
RD3
RD17
H
LC558
RD66
RD9
H
LC978
RD14
RD10
RD1
LC139
RD3
RD18
H
LC559
RD66
RD10
H
LC979
RD14
RD12
RD1
LC140
RD3
RD19
H
LC560
RD66
RD12
H
LC980
RD14
RD15
RD1
LC141
RD3
RD20
H
LC561
RD66
RD15
H
LC981
RD14
RD16
RD1
LC142
RD3
RD21
H
LC562
RD66
RD16
H
LC982
RD14
RD17
RD1
LC143
RD3
RD22
H
LC563
RD66
RD17
H
LC983
RD14
RD18
RD1
LC144
RD3
RD23
H
LC564
RD66
RD18
H
LC984
RD14
RD19
RD1
LC145
RD3
RD24
H
LC565
RD66
RD19
H
LC985
RD14
RD20
RD1
LC146
RD3
RD25
H
LC566
RD66
RD20
H
LC986
RD14
RD21
RD1
LC147
RD3
RD26
H
LC567
RD66
RD21
H
LC987
RD14
RD22
RD1
LC148
RD3
RD27
H
LC568
RD66
RD23
H
LC988
RD14
RD23
RD1
LC149
RD3
RD28
H
LC569
RD66
RD24
H
LC989
RD14
RD24
RD1
LC150
RD3
RD29
H
LC570
RD66
RD25
H
LC990
RD14
RD25
RD1
LC151
RD3
RD30
H
LC571
RD66
RD27
H
LC991
RD14
RD26
RD1
LC152
RD3
RD31
H
LC572
RD66
RD28
H
LC992
RD14
RD27
RD1
LC153
RD3
RD32
H
LC573
RD66
RD29
H
LC993
RD14
RD28
RD1
LC154
RD3
RD33
H
LC574
RD66
RD30
H
LC994
RD14
RD29
RD1
LC155
RD3
RD34
H
LC575
RD66
RD31
H
LC995
RD14
RD30
RD1
LC156
RD3
RD35
H
LC576
RD66
RD32
H
LC996
RD14
RD31
RD1
LC157
RD3
RD40
H
LC577
RD66
RD33
H
LC997
RD14
RD32
RD1
LC158
RD3
RD41
H
LC578
RD66
RD34
H
LC998
RD14
RD33
RD1
LC159
RD3
RD42
H
LC579
RD66
RD42
H
LC999
RD14
RD34
RD1
LC160
RD3
RD64
H
LC580
RD66
RD68
H
LC1000
RD14
RD35
RD1
LC161
RD3
RD66
H
LC581
RD66
RD76
H
LC1001
RD14
RD40
RD1
LC162
RD3
RD68
H
LC582
RD68
RD5
H
LC1002
RD14
RD41
RD1
LC163
RD3
RD76
H
LC583
RD68
RD6
H
LC1003
RD14
RD42
RD1
LC164
RD4
RD5
H
LC584
RD68
RD9
H
LC1004
RD14
RD64
RD1
LC165
RD4
RD6
H
LC585
RD68
RD10
H
LC1005
RD14
RD66
RD1
LC166
RD4
RD7
H
LC586
RD68
RD12
H
LC1006
RD14
RD68
RD1
LC167
RD4
RD8
H
LC587
RD68
RD15
H
LC1007
RD14
RD76
RD1
LC168
RD4
RD9
H
LC588
RD68
RD16
H
LC1008
RD22
RD5
RD1
LC169
RD4
RD10
H
LC589
RD68
RD17
H
LC1009
RD22
RD6
RD1
LC170
RD4
RD11
H
LC590
RD68
RD18
H
LC1010
RD22
RD9
RD1
LC171
RD4
RD12
H
LC591
RD68
RD19
H
LC1011
RD22
RD10
RD1
LC172
RD4
RD13
H
LC592
RD68
RD20
H
LC1012
RD22
RD12
RD1
LC173
RD4
RD14
H
LC593
RD68
RD21
H
LC1013
RD22
RD15
RD1
LC174
RD4
RD15
H
LC594
RD68
RD23
H
LC1014
RD22
RD16
RD1
LC175
RD4
RD16
H
LC595
RD68
RD24
H
LC1015
RD22
RD17
RD1
LC176
RD4
RD17
H
LC596
RD68
RD25
H
LC1016
RD22
RD18
RD1
LC177
RD4
RD18
H
LC597
RD68
RD27
H
LC1017
RD22
RD19
RD1
LC178
RD4
RD19
H
LC598
RD68
RD28
H
LC1018
RD22
RD20
RD1
LC179
RD4
RD20
H
LC599
RD68
RD29
H
LC1019
RD22
RD21
RD1
LC180
RD4
RD21
H
LC600
RD68
RD30
H
LC1020
RD22
RD23
RD1
LC181
RD4
RD22
H
LC601
RD68
RD31
H
LC1021
RD22
RD24
RD1
LC182
RD4
RD23
H
LC602
RD68
RD32
H
LC1022
RD22
RD25
RD1
LC183
RD4
RD24
H
LC603
RD68
RD33
H
LC1023
RD22
RD26
RD1
LC184
RD4
RD25
H
LC604
RD68
RD34
H
LC1024
RD22
RD27
RD1
LC185
RD4
RD26
H
LC605
RD68
RD42
H
LC1025
RD22
RD28
RD1
LC186
RD4
RD27
H
LC606
RD68
RD76
H
LC1026
RD22
RD29
RD1
LC187
RD4
RD28
H
LC607
RD76
RD5
H
LC1027
RD22
RD30
RD1
LC188
RD4
RD29
H
LC608
RD76
RD6
H
LC1028
RD22
RD31
RD1
LC189
RD4
RD30
H
LC609
RD76
RD9
H
LC1029
RD22
RD32
RD1
LC190
RD4
RD31
H
LC610
RD76
RD10
H
LC1030
RD22
RD33
RD1
LC191
RD4
RD32
H
LC611
RD76
RD12
H
LC1031
RD22
RD34
RD1
LC192
RD4
RD33
H
LC612
RD76
RD15
H
LC1032
RD22
RD35
RD1
LC193
RD4
RD34
H
LC613
RD76
RD16
H
LC1033
RD22
RD40
RD1
LC194
RD4
RD35
H
LC614
RD76
RD17
H
LC1034
RD22
RD41
RD1
LC195
RD4
RD40
H
LC615
RD76
RD18
H
LC1035
RD22
RD42
RD1
LC196
RD4
RD41
H
LC616
RD76
RD19
H
LC1036
RD22
RD64
RD1
LC197
RD4
RD42
H
LC617
RD76
RD20
H
LC1037
RD22
RD66
RD1
LC198
RD4
RD64
H
LC618
RD76
RD21
H
LC1038
RD22
RD68
RD1
LC199
RD4
RD66
H
LC619
RD76
RD23
H
LC1039
RD22
RD76
RD1
LC200
RD4
RD68
H
LC620
RD76
RD24
H
LC1040
RD26
RD5
RD1
LC201
RD4
RD76
H
LC621
RD76
RD25
H
LC1041
RD26
RD6
RD1
LC202
RD4
RD1
H
LC622
RD76
RD27
H
LC1042
RD26
RD9
RD1
LC203
RD7
RD5
H
LC623
RD76
RD28
H
LC1043
RD26
RD10
RD1
LC204
RD7
RD6
H
LC624
RD76
RD29
H
LC1044
RD26
RD12
RD1
LC205
RD7
RD8
H
LC625
RD76
RD30
H
LC1045
RD26
RD15
RD1
LC206
RD7
RD9
H
LC626
RD76
RD31
H
LC1046
RD26
RD16
RD1
LC207
RD7
RD10
H
LC627
RD76
RD32
H
LC1047
RD26
RD17
RD1
LC208
RD7
RD11
H
LC628
RD76
RD33
H
LC1048
RD26
RD18
RD1
LC209
RD7
RD12
H
LC629
RD76
RD34
H
LC1049
RD26
RD19
RD1
LC210
RD7
RD13
H
LC630
RD76
RD42
H
LC1050
RD26
RD20
RD1
LC211
RD7
RD14
H
LC631
RD1
RD1
RD1
LC1051
RD26
RD21
RD1
LC212
RD7
RD15
H
LC632
RD2
RD2
RD1
LC1052
RD26
RD23
RD1
LC213
RD7
RD16
H
LC633
RD3
RD3
RD1
LC1053
RD26
RD24
RD1
LC214
RD7
RD17
H
LC634
RD4
RD4
RD1
LC1054
RD26
RD25
RD1
LC215
RD7
RD18
H
LC635
RD5
RD5
RD1
LC1055
RD26
RD27
RD1
LC216
RD7
RD19
H
LC636
RD6
RD6
RD1
LC1056
RD26
RD28
RD1
LC217
RD7
RD20
H
LC637
RD7
RD7
RD1
LC1057
RD26
RD29
RD1
LC218
RD7
RD21
H
LC638
RD8
RD8
RD1
LC1058
RD26
RD30
RD1
LC219
RD7
RD22
H
LC639
RD9
RD9
RD1
LC1059
RD26
RD31
RD1
LC220
RD7
RD23
H
LC640
RD10
RD10
RD1
LC1060
RD26
RD32
RD1
LC221
RD7
RD24
H
LC641
RD11
RD11
RD1
LC1061
RD26
RD33
RD1
LC222
RD7
RD25
H
LC642
RD12
RD12
RD1
LC1062
RD26
RD34
RD1
LC223
RD7
RD26
H
LC643
RD13
RD13
RD1
LC1063
RD26
RD35
RD1
LC224
RD7
RD27
H
LC644
RD14
RD14
RD1
LC1064
RD26
RD40
RD1
LC225
RD7
RD28
H
LC645
RD15
RD15
RD1
LC1065
RD26
RD41
RD1
LC226
RD7
RD29
H
LC646
RD16
RD16
RD1
LC1066
RD26
RD42
RD1
LC227
RD7
RD30
H
LC647
RD17
RD17
RD1
LC1067
RD26
RD64
RD1
LC228
RD7
RD31
H
LC648
RD18
RD18
RD1
LC1068
RD26
RD66
RD1
LC229
RD7
RD32
H
LC649
RD19
RD19
RD1
LC1069
RD26
RD68
RD1
LC230
RD7
RD33
H
LC650
RD20
RD20
RD1
LC1070
RD26
RD76
RD1
LC231
RD7
RD34
H
LC651
RD21
RD21
RD1
LC1071
RD35
RD5
RD1
LC232
RD7
RD35
H
LC652
RD22
RD22
RD1
LC1072
RD35
RD6
RD1
LC233
RD7
RD40
H
LC653
RD23
RD23
RD1
LC1073
RD35
RD9
RD1
LC234
RD7
RD41
H
LC654
RD24
RD24
RD1
LC1074
RD35
RD10
RD1
LC235
RD7
RD42
H
LC655
RD25
RD25
RD1
LC1075
RD35
RD12
RD1
LC236
RD7
RD64
H
LC656
RD26
RD26
RD1
LC1076
RD35
RD15
RD1
LC237
RD7
RD66
H
LC657
RD27
RD27
RD1
LC1077
RD35
RD16
RD1
LC238
RD7
RD68
H
LC658
RD28
RD28
RD1
LC1078
RD35
RD17
RD1
LC239
RD7
RD76
H
LC659
RD29
RD29
RD1
LC1079
RD35
RD18
RD1
LC240
RD8
RD5
H
LC660
RD30
RD30
RD1
LC1080
RD35
RD19
RD1
LC241
RD8
RD6
H
LC661
RD31
RD31
RD1
LC1081
RD35
RD20
RD1
LC242
RD8
RD9
H
LC662
RD32
RD32
RD1
LC1082
RD35
RD21
RD1
LC243
RD8
RD10
H
LC663
RD33
RD33
RD1
LC1083
RD35
RD23
RD1
LC244
RD8
RD11
H
LC664
RD34
RD34
RD1
LC1084
RD35
RD24
RD1
LC245
RD8
RD12
H
LC665
RD35
RD35
RD1
LC1085
RD35
RD25
RD1
LC246
RD8
RD13
H
LC666
RD40
RD40
RD1
LC1086
RD35
RD27
RD1
LC247
RD8
RD14
H
LC667
RD41
RD41
RD1
LC1087
RD35
RD28
RD1
LC248
RD8
RD15
H
LC668
RD42
RD42
RD1
LC1088
RD35
RD29
RD1
LC249
RD8
RD16
H
LC669
RD64
RD64
RD1
LC1089
RD35
RD30
RD1
LC250
RD8
RD17
H
LC670
RD66
RD66
RD1
LC1090
RD35
RD31
RD1
LC251
RD8
RD18
H
LC671
RD68
RD68
RD1
LC1091
RD35
RD32
RD1
LC252
RD8
RD19
H
LC672
RD76
RD76
RD1
LC1092
RD35
RD33
RD1
LC253
RD8
RD20
H
LC673
RD1
RD2
RD1
LC1093
RD35
RD34
RD1
LC254
RD8
RD21
H
LC674
RD1
RD3
RD1
LC1094
RD35
RD40
RD1
LC255
RD8
RD22
H
LC675
RD1
RD4
RD1
LC1095
RD35
RD41
RD1
LC256
RD8
RD23
H
LC676
RD1
RD5
RD1
LC1096
RD35
RD42
RD1
LC257
RD8
RD24
H
LC677
RD1
RD6
RD1
LC1097
RD35
RD64
RD1
LC258
RD8
RD25
H
LC678
RD1
RD7
RD1
LC1098
RD35
RD66
RD1
LC259
RD8
RD26
H
LC679
RD1
RD8
RD1
LC1099
RD35
RD68
RD1
LC260
RD8
RD27
H
LC680
RD1
RD9
RD1
LC1100
RD35
RD76
RD1
LC261
RD8
RD28
H
LC681
RD1
RD10
RD1
LC1101
RD40
RD5
RD1
LC262
RD8
RD29
H
LC682
RD1
RD11
RD1
LC1102
RD40
RD6
RD1
LC263
RD8
RD30
H
LC683
RD1
RD12
RD1
LC1103
RD40
RD9
RD1
LC264
RD8
RD31
H
LC684
RD1
RD13
RD1
LC1104
RD40
RD10
RD1
LC265
RD8
RD32
H
LC685
RD1
RD14
RD1
LC1105
RD40
RD12
RD1
LC266
RD8
RD33
H
LC686
RD1
RD15
RD1
LC1106
RD40
RD15
RD1
LC267
RD8
RD34
H
LC687
RD1
RD16
RD1
LC1107
RD40
RD16
RD1
LC268
RD8
RD35
H
LC688
RD1
RD17
RD1
LC1108
RD40
RD17
RD1
LC269
RD8
RD40
H
LC689
RD1
RD18
RD1
LC1109
RD40
RD18
RD1
LC270
RD8
RD41
H
LC690
RD1
RD19
RD1
LC1110
RD40
RD19
RD1
LC271
RD8
RD42
H
LC691
RD1
RD20
RD1
LC1111
RD40
RD20
RD1
LC272
RD8
RD64
H
LC692
RD1
RD21
RD1
LC1112
RD40
RD21
RD1
LC273
RD8
RD66
H
LC693
RD1
RD22
RD1
LC1113
RD40
RD23
RD1
LC274
RD8
RD68
H
LC694
RD1
RD23
RD1
LC1114
RD40
RD24
RD1
LC275
RD8
RD76
H
LC695
RD1
RD24
RD1
LC1115
RD40
RD25
RD1
LC276
RD11
RD5
H
LC696
RD1
RD25
RD1
LC1116
RD40
RD27
RD1
LC277
RD11
RD6
H
LC697
RD1
RD26
RD1
LC1117
RD40
RD28
RD1
LC278
RD11
RD9
H
LC698
RD1
RD27
RD1
LC1118
RD40
RD29
RD1
LC279
RD11
RD10
H
LC699
RD1
RD28
RD1
LC1119
RD40
RD30
RD1
LC280
RD11
RD12
H
LC700
RD1
RD29
RD1
LC1120
RD40
RD31
RD1
LC281
RD11
RD13
H
LC701
RD1
RD30
RD1
LC1121
RD40
RD32
RD1
LC282
RD11
RD14
H
LC702
RD1
RD31
RD1
LC1122
RD40
RD33
RD1
LC283
RD11
RD15
H
LC703
RD1
RD32
RD1
LC1123
RD40
RD34
RD1
LC284
RD11
RD16
H
LC704
RD1
RD33
RD1
LC1124
RD40
RD41
RD1
LC285
RD11
RD17
H
LC705
RD1
RD34
RD1
LC1125
RD40
RD42
RD1
LC286
RD11
RD18
H
LC706
RD1
RD35
RD1
LC1126
RD40
RD64
RD1
LC287
RD11
RD19
H
LC707
RD1
RD40
RD1
LC1127
RD40
RD66
RD1
LC288
RD11
RD20
H
LC708
RD1
RD41
RD1
LC1128
RD40
RD68
RD1
LC289
RD11
RD21
H
LC709
RD1
RD42
RD1
LC1129
RD40
RD76
RD1
LC290
RD11
RD22
H
LC710
RD1
RD64
RD1
LC1130
RD41
RD5
RD1
LC291
RD11
RD23
H
LC711
RD1
RD66
RD1
LC1131
RD41
RD6
RD1
LC292
RD11
RD24
H
LC712
RD1
RD68
RD1
LC1132
RD41
RD9
RD1
LC293
RD11
RD25
H
LC713
RD1
RD76
RD1
LC1133
RD41
RD10
RD1
LC294
RD11
RD26
H
LC714
RD2
RD1
RD1
LC1134
RD41
RD12
RD1
LC295
RD11
RD27
H
LC715
RD2
RD3
RD1
LC1135
RD41
RD15
RD1
LC296
RD11
RD28
H
LC716
RD2
RD4
RD1
LC1136
RD41
RD16
RD1
LC297
RD11
RD29
H
LC717
RD2
RD5
RD1
LC1137
RD41
RD17
RD1
LC298
RD11
RD30
H
LC718
RD2
RD6
RD1
LC1138
RD41
RD18
RD1
LC299
RD11
RD31
H
LC719
RD2
RD7
RD1
LC1139
RD41
RD19
RD1
LC300
RD11
RD32
H
LC720
RD2
RD8
RD1
LC1140
RD41
RD20
RD1
LC301
RD11
RD33
H
LC721
RD2
RD9
RD1
LC1141
RD41
RD21
RD1
LC302
RD11
RD34
H
LC722
RD2
RD10
RD1
LC1142
RD41
RD23
RD1
LC303
RD11
RD35
H
LC723
RD2
RD11
RD1
LC1143
RD41
RD24
RD1
LC304
RD11
RD40
H
LC724
RD2
RD12
RD1
LC1144
RD41
RD25
RD1
LC305
RD11
RD41
H
LC725
RD2
RD13
RD1
LC1145
RD41
RD27
RD1
LC306
RD11
RD42
H
LC726
RD2
RD14
RD1
LC1146
RD41
RD28
RD1
LC307
RD11
RD64
H
LC727
RD2
RD15
RD1
LC1147
RD41
RD29
RD1
LC308
RD11
RD66
H
LC728
RD2
RD16
RD1
LC1148
RD41
RD30
RD1
LC309
RD11
RD68
H
LC729
RD2
RD17
RD1
LC1149
RD41
RD31
RD1
LC310
RD11
RD76
H
LC730
RD2
RD18
RD1
LC1150
RD41
RD32
RD1
LC311
RD13
RD5
H
LC731
RD2
RD19
RD1
LC1151
RD41
RD33
RD1
LC312
RD13
RD6
H
LC732
RD2
RD20
RD1
LC1152
RD41
RD34
RD1
LC313
RD13
RD9
H
LC733
RD2
RD21
RD1
LC1153
RD41
RD42
RD1
LC314
RD13
RD10
H
LC734
RD2
RD22
RD1
LC1154
RD41
RD64
RD1
LC315
RD13
RD12
H
LC735
RD2
RD23
RD1
LC1155
RD41
RD66
RD1
LC316
RD13
RD14
H
LC736
RD2
RD24
RD1
LC1156
RD41
RD68
RD1
LC317
RD13
RD15
H
LC737
RD2
RD25
RD1
LC1157
RD41
RD76
RD1
LC318
RD13
RD16
H
LC738
RD2
RD26
RD1
LC1158
RD64
RD5
RD1
LC319
RD13
RD17
H
LC739
RD2
RD27
RD1
LC1159
RD64
RD6
RD1
LC320
RD13
RD18
H
LC740
RD2
RD28
RD1
LC1160
RD64
RD9
RD1
LC321
RD13
RD19
H
LC741
RD2
RD29
RD1
LC1161
RD64
RD10
RD1
LC322
RD13
RD20
H
LC742
RD2
RD30
RD1
LC1162
RD64
RD12
RD1
LC323
RD13
RD21
H
LC743
RD2
RD31
RD1
LC1163
RD64
RD15
RD1
LC324
RD13
RD22
H
LC744
RD2
RD32
RD1
LC1164
RD64
RD16
RD1
LC325
RD13
RD23
H
LC745
RD2
RD33
RD1
LC1165
RD64
RD17
RD1
LC326
RD13
RD24
H
LC746
RD2
RD34
RD1
LC1166
RD64
RD18
RD1
LC327
RD13
RD25
H
LC747
RD2
RD35
RD1
LC1167
RD64
RD19
RD1
LC328
RD13
RD26
H
LC748
RD2
RD40
RD1
LC1168
RD64
RD20
RD1
LC329
RD13
RD27
H
LC749
RD2
RD41
RD1
LC1169
RD64
RD21
RD1
LC330
RD13
RD28
H
LC750
RD2
RD42
RD1
LC1170
RD64
RD23
RD1
LC331
RD13
RD29
H
LC751
RD2
RD64
RD1
LC1171
RD64
RD24
RD1
LC332
RD13
RD30
H
LC752
RD2
RD66
RD1
LC1172
RD64
RD25
RD1
LC333
RD13
RD31
H
LC753
RD2
RD68
RD1
LC1173
RD64
RD27
RD1
LC334
RD13
RD32
H
LC754
RD2
RD76
RD1
LC1174
RD64
RD28
RD1
LC335
RD13
RD33
H
LC755
RD3
RD4
RD1
LC1175
RD64
RD29
RD1
LC336
RD13
RD34
H
LC756
RD3
RD5
RD1
LC1176
RD64
RD30
RD1
LC337
RD13
RD35
H
LC757
RD3
RD6
RD1
LC1177
RD64
RD31
RD1
LC338
RD13
RD40
H
LC758
RD3
RD7
RD1
LC1178
RD64
RD32
RD1
LC339
RD13
RD41
H
LC759
RD3
RD8
RD1
LC1179
RD64
RD33
RD1
LC340
RD13
RD42
H
LC760
RD3
RD9
RD1
LC1180
RD64
RD34
RD1
LC341
RD13
RD64
H
LC761
RD3
RD10
RD1
LC1181
RD64
RD42
RD1
LC342
RD13
RD66
H
LC762
RD3
RD11
RD1
LC1182
RD64
RD64
RD1
LC343
RD13
RD68
H
LC763
RD3
RD12
RD1
LC1183
RD64
RD66
RD1
LC344
RD13
RD76
H
LC764
RD3
RD13
RD1
LC1184
RD64
RD68
RD1
LC345
RD14
RD5
H
LC765
RD3
RD14
RD1
LC1185
RD64
RD76
RD1
LC346
RD14
RD6
H
LC766
RD3
RD15
RD1
LC1186
RD66
RD5
RD1
LC347
RD14
RD9
H
LC767
RD3
RD16
RD1
LC1187
RD66
RD6
RD1
LC348
RD14
RD10
H
LC768
RD3
RD17
RD1
LC1188
RD66
RD9
RD1
LC349
RD14
RD12
H
LC769
RD3
RD18
RD1
LC1189
RD66
RD10
RD1
LC350
RD14
RD15
H
LC770
RD3
RD19
RD1
LC1190
RD66
RD12
RD1
LC351
RD14
RD16
H
LC771
RD3
RD20
RD1
LC1191
RD66
RD15
RD1
LC352
RD14
RD17
H
LC772
RD3
RD21
RD1
LC1192
RD66
RD16
RD1
LC353
RD14
RD18
H
LC773
RD3
RD22
RD1
LC1193
RD66
RD17
RD1
LC354
RD14
RD19
H
LC774
RD3
RD23
RD1
LC1194
RD66
RD18
RD1
LC355
RD14
RD20
H
LC775
RD3
RD24
RD1
LC1195
RD66
RD19
RD1
LC356
RD14
RD21
H
LC776
RD3
RD25
RD1
LC1196
RD66
RD20
RD1
LC357
RD14
RD22
H
LC777
RD3
RD26
RD1
LC1197
RD66
RD21
RD1
LC358
RD14
RD23
H
LC778
RD3
RD27
RD1
LC1198
RD66
RD23
RD1
LC359
RD14
RD24
H
LC779
RD3
RD28
RD1
LC1199
RD66
RD24
RD1
LC360
RD14
RD25
H
LC780
RD3
RD29
RD1
LC1200
RD66
RD25
RD1
LC361
RD14
RD26
H
LC781
RD3
RD30
RD1
LC1201
RD66
RD27
RD1
LC362
RD14
RD27
H
LC782
RD3
RD31
RD1
LC1202
RD66
RD28
RD1
LC363
RD14
RD28
H
LC783
RD3
RD32
RD1
LC1203
RD66
RD29
RD1
LC364
RD14
RD29
H
LC784
RD3
RD33
RD1
LC1204
RD66
RD30
RD1
LC365
RD14
RD30
H
LC785
RD3
RD34
RD1
LC1205
RD66
RD31
RD1
LC366
RD14
RD31
H
LC786
RD3
RD35
RD1
LC1206
RD66
RD32
RD1
LC367
RD14
RD32
H
LC787
RD3
RD40
RD1
LC1207
RD66
RD33
RD1
LC368
RD14
RD33
H
LC788
RD3
RD41
RD1
LC1208
RD66
RD34
RD1
LC369
RD14
RD34
H
LC789
RD3
RD42
RD1
LC1209
RD66
RD42
RD1
LC370
RD14
RD35
H
LC790
RD3
RD64
RD1
LC1210
RD66
RD68
RD1
LC371
RD14
RD40
H
LC791
RD3
RD66
RD1
LC1211
RD66
RD76
RD1
LC372
RD14
RD41
H
LC792
RD3
RD68
RD1
LC1212
RD68
RD5
RD1
LC373
RD14
RD42
H
LC793
RD3
RD76
RD1
LC1213
RD68
RD6
RD1
LC374
RD14
RD64
H
LC794
RD4
RD5
RD1
LC1214
RD68
RD9
RD1
LC375
RD14
RD66
H
LC795
RD4
RD6
RD1
LC1215
RD68
RD10
RD1
LC376
RD14
RD68
H
LC796
RD4
RD7
RD1
LC1216
RD68
RD12
RD1
LC377
RD14
RD76
H
LC797
RD4
RD8
RD1
LC1217
RD68
RD15
RD1
LC378
RD22
RD5
H
LC798
RD4
RD9
RD1
LC1218
RD68
RD16
RD1
LC379
RD22
RD6
H
LC799
RD4
RD10
RD1
LC1219
RD68
RD17
RD1
LC380
RD22
RD9
H
LC800
RD4
RD11
RD1
LC1220
RD68
RD18
RD1
LC381
RD22
RD10
H
LC801
RD4
RD12
RD1
LC1221
RD68
RD19
RD1
LC382
RD22
RD12
H
LC802
RD4
RD13
RD1
LC1222
RD68
RD20
RD1
LC383
RD22
RD15
H
LC803
RD4
RD14
RD1
LC1223
RD68
RD21
RD1
LC384
RD22
RD16
H
LC804
RD4
RD15
RD1
LC1224
RD68
RD23
RD1
LC385
RD22
RD17
H
LC805
RD4
RD16
RD1
LC1225
RD68
RD24
RD1
LC386
RD22
RD18
H
LC806
RD4
RD17
RD1
LC1226
RD68
RD25
RD1
LC387
RD22
RD19
H
LC807
RD4
RD18
RD1
LC1227
RD68
RD27
RD1
LC388
RD22
RD20
H
LC808
RD4
RD19
RD1
LC1228
RD68
RD28
RD1
LC389
RD22
RD21
H
LC809
RD4
RD20
RD1
LC1229
RD68
RD29
RD1
LC390
RD22
RD23
H
LC810
RD4
RD21
RD1
LC1230
RD68
RD30
RD1
LC391
RD22
RD24
H
LC811
RD4
RD22
RD1
LC1231
RD68
RD31
RD1
LC392
RD22
RD25
H
LC812
RD4
RD23
RD1
LC1232
RD68
RD32
RD1
LC393
RD22
RD26
H
LC813
RD4
RD24
RD1
LC1233
RD68
RD33
RD1
LC394
RD22
RD27
H
LC814
RD4
RD25
RD1
LC1234
RD68
RD34
RD1
LC395
RD22
RD28
H
LC815
RD4
RD26
RD1
LC1235
RD68
RD42
RD1
LC396
RD22
RD29
H
LC816
RD4
RD27
RD1
LC1236
RD68
RD76
RD1
LC397
RD22
RD30
H
LC817
RD4
RD28
RD1
LC1237
RD76
RD5
RD1
LC398
RD22
RD31
H
LC818
RD4
RD29
RD1
LC1238
RD76
RD6
RD1
LC399
RD22
RD32
H
LC819
RD4
RD30
RD1
LC1239
RD76
RD9
RD1
LC400
RD22
RD33
H
LC820
RD4
RD31
RD1
LC1240
RD76
RD10
RD1
LC401
RD22
RD34
H
LC821
RD4
RD32
RD1
LC1241
RD76
RD12
RD1
LC402
RD22
RD35
H
LC822
RD4
RD33
RD1
LC1242
RD76
RD15
RD1
LC403
RD22
RD40
H
LC823
RD4
RD34
RD1
LC1243
RD76
RD16
RD1
LC404
RD22
RD41
H
LC824
RD4
RD35
RD1
LC1244
RD76
RD17
RD1
LC405
RD22
RD42
H
LC825
RD4
RD40
RD1
LC1245
RD76
RD18
RD1
LC406
RD22
RD64
H
LC826
RD4
RD41
RD1
LC1246
RD76
RD19
RD1
LC407
RD22
RD66
H
LC827
RD4
RD42
RD1
LC1247
RD76
RD20
RD1
LC408
RD22
RD68
H
LC828
RD4
RD64
RD1
LC1248
RD76
RD21
RD1
LC409
RD22
RD76
H
LC829
RD4
RD66
RD1
LC1249
RD76
RD23
RD1
LC410
RD26
RD5
H
LC830
RD4
RD68
RD1
LC1250
RD76
RD24
RD1
LC411
RD26
RD6
H
LC831
RD4
RD76
RD1
LC1251
RD76
RD25
RD1
LC412
RD26
RD9
H
LC832
RD4
RD1
RD1
LC1252
RD76
RD27
RD1
LC413
RD26
RD10
H
LC833
RD7
RD5
RD1
LC1253
RD76
RD28
RD1
LC414
RD26
RD12
H
LC834
RD7
RD6
RD1
LC1254
RD76
RD29
RD1
LC415
RD26
RD15
H
LC835
RD7
RD8
RD1
LC1255
RD76
RD30
RD1
LC416
RD26
RD16
H
LC836
RD7
RD9
RD1
LC1256
RD76
RD31
RD1
LC417
RD26
RD17
H
LC837
RD7
RD10
RD1
LC1257
RD76
RD32
RD1
LC418
RD26
RD18
H
LC838
RD7
RD11
RD1
LC1258
RD76
RD33
RD1
LC419
RD26
RD19
H
LC839
RD7
RD12
RD1
LC1259
RD76
RD34
RD1
LC420
RD26
RD20
H
LC840
RD7
RD13
RD1
LC1260
RD76
RD42
RD1

, wherein RD1 to RD21 have the following structures:
    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale
, 
    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale
,
    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale
, 
    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale
, 
    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale
, 
    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale
,  
    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale
, 
    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale
, 
    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale
, 
    PNG
    media_image82.png
    200
    400
    media_image82.png
    Greyscale
, 
    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale
, 
    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
,  
    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale
, 
    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale
, 
    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale
,  
    PNG
    media_image88.png
    200
    400
    media_image88.png
    Greyscale
, 
    PNG
    media_image89.png
    200
    400
    media_image89.png
    Greyscale
, 
    PNG
    media_image90.png
    200
    400
    media_image90.png
    Greyscale
, 
    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale
, 
    PNG
    media_image92.png
    200
    400
    media_image92.png
    Greyscale
, 
    PNG
    media_image93.png
    200
    400
    media_image93.png
    Greyscale
, 
    PNG
    media_image94.png
    200
    400
    media_image94.png
    Greyscale
, 
    PNG
    media_image95.png
    200
    400
    media_image95.png
    Greyscale
, 
    PNG
    media_image96.png
    200
    400
    media_image96.png
    Greyscale
, 
    PNG
    media_image97.png
    200
    400
    media_image97.png
    Greyscale
, 
    PNG
    media_image98.png
    200
    400
    media_image98.png
    Greyscale
, 
    PNG
    media_image99.png
    200
    400
    media_image99.png
    Greyscale
, 
    PNG
    media_image100.png
    200
    400
    media_image100.png
    Greyscale
, 
    PNG
    media_image101.png
    200
    400
    media_image101.png
    Greyscale
, 
    PNG
    media_image102.png
    200
    400
    media_image102.png
    Greyscale
, 
    PNG
    media_image103.png
    200
    400
    media_image103.png
    Greyscale
, 
    PNG
    media_image104.png
    200
    400
    media_image104.png
    Greyscale
,  
    PNG
    media_image105.png
    200
    400
    media_image105.png
    Greyscale
, 
    PNG
    media_image106.png
    200
    400
    media_image106.png
    Greyscale
, 
    PNG
    media_image107.png
    200
    400
    media_image107.png
    Greyscale
, 
    PNG
    media_image108.png
    200
    400
    media_image108.png
    Greyscale
, 
    PNG
    media_image109.png
    200
    400
    media_image109.png
    Greyscale
, 
    PNG
    media_image110.png
    200
    400
    media_image110.png
    Greyscale
, 
    PNG
    media_image111.png
    200
    400
    media_image111.png
    Greyscale
, 
    PNG
    media_image112.png
    200
    400
    media_image112.png
    Greyscale
, 
    PNG
    media_image113.png
    200
    400
    media_image113.png
    Greyscale
, 
    PNG
    media_image114.png
    200
    400
    media_image114.png
    Greyscale
, 
    PNG
    media_image115.png
    200
    400
    media_image115.png
    Greyscale
, 
    PNG
    media_image116.png
    200
    400
    media_image116.png
    Greyscale
, 
    PNG
    media_image117.png
    200
    400
    media_image117.png
    Greyscale
,  
    PNG
    media_image118.png
    200
    400
    media_image118.png
    Greyscale
, 
    PNG
    media_image119.png
    200
    400
    media_image119.png
    Greyscale
, 
    PNG
    media_image120.png
    200
    400
    media_image120.png
    Greyscale
, 
    PNG
    media_image121.png
    200
    400
    media_image121.png
    Greyscale
, 
    PNG
    media_image122.png
    200
    400
    media_image122.png
    Greyscale
, 
    PNG
    media_image123.png
    200
    400
    media_image123.png
    Greyscale
, 
    PNG
    media_image124.png
    200
    400
    media_image124.png
    Greyscale
, 
    PNG
    media_image125.png
    200
    400
    media_image125.png
    Greyscale
, 
    PNG
    media_image126.png
    200
    400
    media_image126.png
    Greyscale
., 
    PNG
    media_image127.png
    200
    400
    media_image127.png
    Greyscale
, 
    PNG
    media_image128.png
    200
    400
    media_image128.png
    Greyscale
[AltContent: connector][AltContent: connector], 
    PNG
    media_image129.png
    200
    400
    media_image129.png
    Greyscale
, 
    PNG
    media_image130.png
    200
    400
    media_image130.png
    Greyscale
, 
    PNG
    media_image131.png
    200
    400
    media_image131.png
    Greyscale
, 
    PNG
    media_image132.png
    200
    400
    media_image132.png
    Greyscale
, 
    PNG
    media_image133.png
    200
    400
    media_image133.png
    Greyscale
, 
    PNG
    media_image134.png
    200
    400
    media_image134.png
    Greyscale
, 
    PNG
    media_image135.png
    200
    400
    media_image135.png
    Greyscale
 
    PNG
    media_image136.png
    200
    400
    media_image136.png
    Greyscale
,
    PNG
    media_image137.png
    200
    400
    media_image137.png
    Greyscale
, 
    PNG
    media_image138.png
    200
    400
    media_image138.png
    Greyscale
,
    PNG
    media_image139.png
    200
    400
    media_image139.png
    Greyscale
, 
    PNG
    media_image140.png
    200
    400
    media_image140.png
    Greyscale
, 
    PNG
    media_image141.png
    200
    400
    media_image141.png
    Greyscale
, 
    PNG
    media_image142.png
    200
    400
    media_image142.png
    Greyscale
, 
    PNG
    media_image143.png
    200
    400
    media_image143.png
    Greyscale
, 
    PNG
    media_image144.png
    200
    400
    media_image144.png
    Greyscale
, 
    PNG
    media_image145.png
    200
    400
    media_image145.png
    Greyscale
, 
    PNG
    media_image146.png
    200
    400
    media_image146.png
    Greyscale
, 
    PNG
    media_image147.png
    200
    400
    media_image147.png
    Greyscale
, 
    PNG
    media_image148.png
    200
    400
    media_image148.png
    Greyscale
, 
    PNG
    media_image149.png
    200
    400
    media_image149.png
    Greyscale
, 
    PNG
    media_image150.png
    200
    400
    media_image150.png
    Greyscale
, 
    PNG
    media_image151.png
    200
    400
    media_image151.png
    Greyscale
, 
    PNG
    media_image152.png
    200
    400
    media_image152.png
    Greyscale
, 
    PNG
    media_image153.png
    200
    400
    media_image153.png
    Greyscale
, and 
    PNG
    media_image154.png
    200
    400
    media_image154.png
    Greyscale
.










Please amend the following claims as follows:

1.	(Currently amended) A neutral compound comprising a first ligand LA selected from the group consisting of Formula I 
    PNG
    media_image155.png
    200
    400
    media_image155.png
    Greyscale
, and Formula II 
    PNG
    media_image156.png
    200
    400
    media_image156.png
    Greyscale
; 	wherein rings A, B, and D are each independently a 5-membered or 6-membered aromatic ring; 	wherein ring C is a 5-membered or 6-membered monocyclic or polycyclic aromatic ring and ring D is not pyrazole; 	wherein Z1 and Z2 are each independently C or N;
when rings A and B are 5-membered rings, Z1 is N;
wherein when the first ligand LA has the structure of Formula II and rings A and B are 5-membered rings, Z2 is C; 	wherein RA, RB, RC, and RD each represent mono to a maximum possible number of substitutions, or no substitution; 	wherein each R, RA, RB, RC, and RD is independently hydrogen or a substituent selected from the group consisting of deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carboxylic acid, ether, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof;
when rings A and B are pyrrole, R is hydrogen or a substituent selected from the group consisting of deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, heteroaryl, acyl, carboxylic acid, ether, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; 	wherein LA is complexed to a metal M; 	wherein M coordinates to other bidentate ligands; 	wherein the ligand LA is optionally linked with other ligands to comprise a 

11.	(Currently amended) The compound of claim 1, wherein the first ligand LA is selected from the group consisting of:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, [AltContent: connector]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,
    PNG
    media_image157.png
    200
    400
    media_image157.png
    Greyscale
  
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, [AltContent: connector]
    PNG
    media_image158.png
    200
    400
    media_image158.png
    Greyscale
 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image159.png
    200
    400
    media_image159.png
    Greyscale
  [AltContent: connector][AltContent: connector]
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image160.png
    200
    400
    media_image160.png
    Greyscale
  
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,  
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
,  
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
,  [AltContent: connector][AltContent: connector]
    PNG
    media_image161.png
    200
    400
    media_image161.png
    Greyscale
 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
, 
    PNG
    media_image162.png
    200
    400
    media_image162.png
    Greyscale
 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
, 
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
, 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
, 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
,  
    PNG
    media_image163.png
    200
    400
    media_image163.png
    Greyscale
 [AltContent: connector][AltContent: connector]
    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
, and 
    PNG
    media_image164.png
    200
    400
    media_image164.png
    Greyscale
 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
; 	wherein X is C or N;  	wherein Y is selected from the group consisting of O, S, and Se; and 	wherein RE has the same definition as RA.
12.	(Currently amended) The compound of claim 1, wherein the first ligand LA is selected from the group consisting of: ligands LIII-Ai that are based on a structure of Formula III 
    PNG
    media_image165.png
    200
    400
    media_image165.png
    Greyscale
,ligands LV-Ai that are based on a structure of Formula V 
    PNG
    media_image166.png
    200
    400
    media_image166.png
    Greyscale
,ligands LVI-Ai that are based on a structure of Formula VI 
    PNG
    media_image167.png
    200
    400
    media_image167.png
    Greyscale
,ligands LVII-Ai that are based on a structure of Formula VII 
    PNG
    media_image168.png
    200
    400
    media_image168.png
    Greyscale
, wherein i is an integer from 1 to 440, and for each Ai, Y1, X, and G in formulas III, V, VI, and VII are defined as follows:
Ai
Y1
G
X
Ai
Y1
G
X
Ai
Y1
G
X
A1
RD1
RC1
C
A148
RD16
RC15
C
A295
RD9
RC7
N
A2
RD2
RC1
C
A149
RD17
RC15
C
A296
RD10
RC7
N
A3
RD3
RC1
C
A150
RD18
RC15
C
A297
RD11
RC7
N
A4
RD4
RC1
C
A151
RD19
RC15
C
A298
RD12
RC7
N
A5
RD5
RC1
C
A152
RD20
RC15
C
A299
RD13
RC7
N
A6
RD6
RC1
C
A153
RD21
RC15
C
A300
RD14
RC7
N
A7
RD7
RC1
C
A154
RD22
RC15
C
A301
RD15
RC7
N
A8
RD8
RC1
C
A155
RD1
RC16
C
A302
RD16
RC7
N
A9
RD9
RC1
C
A156
RD2
RC16
C
A303
RD17
RC7
N
A10
RD10
RC1
C
A157
RD3
RC16
C
A304
RD18
RC7
N
A11
RD11
RC1
C
A158
RD4
RC16
C
A305
RD19
RC7
N
A12
RD12
RC1
C
A159
RD5
RC16
C
A306
RD20
RC7
N
A13
RD13
RC1
C
A160
RD6
RC16
C
A307
RD21
RC7
N
A14
RD14
RC1
C
A161
RD7
RC16
C
A308
RD22
RC7
N
A15
RD15
RC1
C
A162
RD8
RC16
C
A309
RD1
RC8
N
A16
RD16
RC1
C
A163
RD9
RC16
C
A310
RD2
RC8
N
A17
RD17
RC1
C
A164
RD10
RC16
C
A311
RD3
RC8
N
A18
RD18
RC1
C
A165
RD11
RC16
C
A312
RD4
RC8
N
A19
RD19
RC1
C
A166
RD12
RC16
C
A313
RD5
RC8
N
A20
RD20
RC1
C
A167
RD13
RC16
C
A314
RD6
RC8
N
A21
RD21
RC1
C
A168
RD14
RC16
C
A315
RD7
RC8
N
A22
RD22
RC1
C
A169
RD15
RC16
C
A316
RD8
RC8
N
A23
RD1
RC2
C
A170
RD16
RC16
C
A317
RD9
RC8
N
A24
RD2
RC2
C
A171
RD17
RC16
C
A318
RD10
RC8
N
A25
RD3
RC2
C
A172
RD18
RC16
C
A319
RD11
RC8
N
A26
RD4
RC2
C
A173
RD19
RC16
C
A320
RD12
RC8
N
A27
RD5
RC2
C
A174
RD20
RC16
C
A321
RD13
RC8
N
A28
RD6
RC2
C
A175
RD21
RC16
C
A322
RD14
RC8
N
A29
RD7
RC2
C
A176
RD22
RC16
C
A323
RD15
RC8
N
A30
RD8
RC2
C
A177
RD1
RC17
C
A324
RD16
RC8
N
A31
RD9
RC2
C
A178
RD2
RC17
C
A325
RD17
RC8
N
A32
RD10
RC2
C
A179
RD3
RC17
C
A326
RD18
RC8
N
A33
RD11
RC2
C
A180
RD4
RC17
C
A327
RD19
RC8
N
A34
RD12
RC2
C
A181
RD5
RC17
C
A328
RD20
RC8
N
A35
RD13
RC2
C
A182
RD6
RC17
C
A329
RD21
RC8
N
A36
RD14
RC2
C
A183
RD7
RC17
C
A330
RD22
RC8
N
A37
RD15
RC2
C
A184
RD8
RC17
C
A331
RD1
RC9
N
A38
RD16
RC2
C
A185
RD9
RC17
C
A332
RD2
RC9
N
A39
RD17
RC2
C
A186
RD10
RC17
C
A333
RD3
RC9
N
A40
RD18
RC2
C
A187
RD11
RC17
C
A334
RD4
RC9
N
A41
RD19
RC2
C
A188
RD12
RC17
C
A335
RD5
RC9
N
A42
RD20
RC2
C
A189
RD13
RC17
C
A336
RD6
RC9
N
A43
RD21
RC2
C
A190
RD14
RC17
C
A337
RD7
RC9
N
A44
RD22
RC2
C
A191
RD15
RC17
C
A338
RD8
RC9
N
A45
RD1
RC4
C
A192
RD16
RC17
C
A339
RD9
RC9
N
A46
RD2
RC4
C
A193
RD17
RC17
C
A340
RD10
RC9
N
A47
RD3
RC4
C
A194
RD18
RC17
C
A341
RD11
RC9
N
A48
RD4
RC4
C
A195
RD19
RC17
C
A342
RD12
RC9
N
A49
RD5
RC4
C
A196
RD20
RC17
C
A343
RD13
RC9
N
A50
RD6
RC4
C
A197
RD21
RC17
C
A344
RD14
RC9
N
A51
RD7
RC4
C
A198
RD22
RC17
C
A345
RD15
RC9
N
A52
RD8
RC4
C
A199
RD1
RC20
C
A346
RD16
RC9
N
A53
RD9
RC4
C
A200
RD2
RC20
C
A347
RD17
RC9
N
A54
RD10
RC4
C
A201
RD3
RC20
C
A348
RD18
RC9
N
A55
RD11
RC4
C
A202
RD4
RC20
C
A349
RD19
RC9
N
A56
RD12
RC4
C
A203
RD5
RC20
C
A350
RD20
RC9
N
A57
RD13
RC4
C
A204
RD6
RC20
C
A351
RD21
RC9
N
A58
RD14
RC4
C
A205
RD7
RC20
C
A352
RD22
RC9
N
A59
RD15
RC4
C
A206
RD8
RC20
C
A353
RD1
RC15
N
A60
RD16
RC4
C
A207
RD9
RC20
C
A354
RD2
RC15
N
A61
RD17
RC4
C
A208
RD10
RC20
C
A355
RD3
RC15
N
A62
RD18
RC4
C
A209
RD11
RC20
C
A356
RD4
RC15
N
A63
RD19
RC4
C
A210
RD12
RC20
C
A357
RD5
RC15
N
A64
RD20
RC4
C
A211
RD13
RC20
C
A358
RD6
RC15
N
A65
RD21
RC4
C
A212
RD14
RC20
C
A359
RD7
RC15
N
A66
RD22
RC4
C
A213
RD15
RC20
C
A360
RD8
RC15
N
A67
RD1
RC7
C
A214
RD16
RC20
C
A361
RD9
RC15
N
A68
RD2
RC7
C
A215
RD17
RC20
C
A362
RD10
RC15
N
A69
RD3
RC7
C
A216
RD18
RC20
C
A363
RD11
RC15
N
A70
RD4
RC7
C
A217
RD19
RC20
C
A364
RD12
RC15
N
A71
RD5
RC7
C
A218
RD20
RC20
C
A365
RD13
RC15
N
A72
RD6
RC7
C
A219
RD21
RC20
C
A366
RD14
RC15
N
A73
RD7
RC7
C
A220
RD22
RC20
C
A367
RD15
RC15
N
A74
RD8
RC7
C
A221
RD1
RC1
N
A368
RD16
RC15
N
A75
RD9
RC7
C
A222
RD2
RC1
N
A369
RD17
RC15
N
A76
RD10
RC7
C
A223
RD3
RC1
N
A370
RD18
RC15
N
A77
RD11
RC7
C
A224
RD4
RC1
N
A371
RD19
RC15
N
A78
RD12
RC7
C
A225
RD5
RC1
N
A372
RD20
RC15
N
A79
RD13
RC7
C
A226
RD6
RC1
N
A373
RD21
RC15
N
A80
RD14
RC7
C
A227
RD7
RC1
N
A374
RD22
RC15
N
A81
RD15
RC7
C
A228
RD8
RC1
N
A375
RD1
RC16
N
A82
RD16
RC7
C
A229
RD9
RC1
N
A376
RD2
RC16
N
A83
RD17
RC7
C
A230
RD10
RC1
N
A377
RD3
RC16
N
A84
RD18
RC7
C
A231
RD11
RC1
N
A378
RD4
RC16
N
A85
RD19
RC7
C
A232
RD12
RC1
N
A379
RD5
RC16
N
A86
RD20
RC7
C
A233
RD13
RC1
N
A380
RD6
RC16
N
A87
RD21
RC7
C
A234
RD14
RC1
N
A381
RD7
RC16
N
A88
RD22
RC7
C
A235
RD15
RC1
N
A382
RD8
RC16
N
A89
RD1
RC8
C
A236
RD16
RC1
N
A383
RD9
RC16
N
A90
RD2
RC8
C
A237
RD17
RC1
N
A384
RD10
RC16
N
A91
RD3
RC8
C
A238
RD18
RC1
N
A385
RD11
RC16
N
A92
RD4
RC8
C
A239
RD19
RC1
N
A386
RD12
RC16
N
A93
RD5
RC8
C
A240
RD20
RC1
N
A387
RD13
RC16
N
A94
RD6
RC8
C
A241
RD21
RC1
N
A388
RD14
RC16
N
A95
RD7
RC8
C
A242
RD22
RC1
N
A389
RD15
RC16
N
A96
RD8
RC8
C
A243
RD1
RC2
N
A390
RD16
RC16
N
A97
RD9
RC8
C
A244
RD2
RC2
N
A391
RD17
RC16
N
A98
RD10
RC8
C
A245
RD3
RC2
N
A392
RD18
RC16
N
A99
RD11
RC8
C
A246
RD4
RC2
N
A393
RD19
RC16
N
A100
RD12
RC8
C
A247
RD5
RC2
N
A394
RD20
RC16
N
A101
RD13
RC8
C
A248
RD6
RC2
N
A395
RD21
RC16
N
A102
RD14
RC8
C
A249
RD7
RC2
N
A396
RD22
RC16
N
A103
RD15
RC8
C
A250
RD8
RC2
N
A397
RD1
RC17
N
A104
RD16
RC8
C
A251
RD9
RC2
N
A398
RD2
RC17
N
A105
RD17
RC8
C
A252
RD10
RC2
N
A399
RD3
RC17
N
A106
RD18
RC8
C
A253
RD11
RC2
N
A400
RD4
RC17
N
A107
RD19
RC8
C
A254
RD12
RC2
N
A401
RD5
RC17
N
A108
RD20
RC8
C
A255
RD13
RC2
N
A402
RD6
RC17
N
A109
RD21
RC8
C
A256
RD14
RC2
N
A403
RD7
RC17
N
A110
RD22
RC8
C
A257
RD15
RC2
N
A404
RD8
RC17
N
A111
RD1
RC9
C
A258
RD16
RC2
N
A405
RD9
RC17
N
A112
RD2
RC9
C
A259
RD17
RC2
N
A406
RD10
RC17
N
A113
RD3
RC9
C
A260
RD18
RC2
N
A407
RD11
RC17
N
A114
RD4
RC9
C
A261
RD19
RC2
N
A408
RD12
RC17
N
A115
RD5
RC9
C
A262
RD20
RC2
N
A409
RD13
RC17
N
A116
RD6
RC9
C
A263
RD21
RC2
N
A410
RD14
RC17
N
A117
RD7
RC9
C
A264
RD22
RC2
N
A411
RD15
RC17
N
A118
RD8
RC9
C
A265
RD1
RC4
N
A412
RD16
RC17
N
A119
RD9
RC9
C
A266
RD2
RC4
N
A413
RD17
RC17
N
A120
RD10
RC9
C
A267
RD3
RC4
N
A414
RD18
RC17
N
A121
RD11
RC9
C
A268
RD4
RC4
N
A415
RD19
RC17
N
A122
RD12
RC9
C
A269
RD5
RC4
N
A416
RD20
RC17
N
A123
RD13
RC9
C
A270
RD6
RC4
N
A417
RD21
RC17
N
A124
RD14
RC9
C
A271
RD7
RC4
N
A418
RD22
RC17
N
A125
RD15
RC9
C
A272
RD8
RC4
N
A419
RD1
RC20
N
A126
RD16
RC9
C
A273
RD9
RC4
N
A420
RD2
RC20
N
A127
RD17
RC9
C
A274
RD10
RC4
N
A421
RD3
RC20
N
A128
RD18
RC9
C
A275
RD11
RC4
N
A422
RD4
RC20
N
A129
RD19
RC9
C
A276
RD12
RC4
N
A423
RD5
RC20
N
A130
RD20
RC9
C
A277
RD13
RC4
N
A424
RD6
RC20
N
A131
RD21
RC9
C
A278
RD14
RC4
N
A425
RD7
RC20
N
A132
RD22
RC9
C
A279
RD15
RC4
N
A426
RD8
RC20
N
A133
RD1
RC15
C
A280
RD16
RC4
N
A427
RD9
RC20
N
A134
RD2
RC15
C
A281
RD17
RC4
N
A428
RD10
RC20
N
A135
RD3
RC15
C
A282
RD18
RC4
N
A429
RD11
RC20
N
A136
RD4
RC15
C
A283
RD19
RC4
N
A430
RD12
RC20
N
A137
RD5
RC15
C
A284
RD20
RC4
N
A431
RD13
RC20
N
A138
RD6
RC15
C
A285
RD21
RC4
N
A432
RD14
RC20
N
A139
RD7
RC15
C
A286
RD22
RC4
N
A433
RD15
RC20
N
A140
RD8
RC15
C
A287
RD1
RC7
N
A434
RD16
RC20
N
A141
RD9
RC15
C
A288
RD2
RC7
N
A435
RD17
RC20
N
A142
RD10
RC15
C
A289
RD3
RC7
N
A436
RD18
RC20
N
A143
RD11
RC15
C
A290
RD4
RC7
N
A437
RD19
RC20
N
A144
RD12
RC15
C
A291
RD5
RC7
N
A438
RD20
RC20
N
A145
RD13
RC15
C
A292
RD6
RC7
N
A439
RD21
RC20
N
A146
RD14
RC15
C
A293
RD7
RC7
N
A440
RD22
RC20
N
A147
RD15
RC15
C
A294
RD8
RC7
N





;ligands LIV-Ai that are based on a structure of Formula IV 
    PNG
    media_image169.png
    200
    400
    media_image169.png
    Greyscale
, wherein i is an integer from 441 to 880, and for each Ai, Y1, Y2, and G in Formula IV are defined as follows:
Ai
Y1
Y2
G
Ai
Y1
Y2
G
Ai
Y1
Y2
G
A441
RD1
H
RC1
A588
RD16
H
RC15
A735
H
RD9
RC7
A442
RD2
H
RC1
A589
RD17
H
RC15
A736
H
RD10
RC7
A443
RD3
H
RC1
A590
RD18
H
RC15
A737
H
RD11
RC7
A444
RD4
H
RC1
A591
RD19
H
RC15
A738
H
RD12
RC7
A445
RD5
H
RC1
A592
RD20
H
RC15
A739
H
RD13
RC7
A446
RD6
H
RC1
A593
RD21
H
RC15
A740
H
RD14
RC7
A447
RD7
H
RC1
A594
RD22
H
RC15
A741
H
RD15
RC7
A448
RD8
H
RC1
A595
RD1
H
RC16
A742
H
RD16
RC7
A449
RD9
H
RC1
A596
RD2
H
RC16
A743
H
RD17
RC7
A450
RD10
H
RC1
A597
RD3
H
RC16
A744
H
RD18
RC7
A451
RD11
H
RC1
A598
RD4
H
RC16
A745
H
RD19
RC7
A452
RD12
H
RC1
A599
RD5
H
RC16
A746
H
RD20
RC7
A453
RD13
H
RC1
A600
RD6
H
RC16
A747
H
RD21
RC7
A454
RD14
H
RC1
A601
RD7
H
RC16
A748
H
RD22
RC7
A455
RD15
H
RC1
A602
RD8
H
RC16
A749
H
RD1
RC8
A456
RD16
H
RC1
A603
RD9
H
RC16
A750
H
RD2
RC8
A457
RD17
H
RC1
A604
RD10
H
RC16
A751
H
RD3
RC8
A458
RD18
H
RC1
A605
RD11
H
RC16
A752
H
RD4
RC8
A459
RD19
H
RC1
A606
RD12
H
RC16
A753
H
RD5
RC8
A460
RD20
H
RC1
A607
RD13
H
RC16
A754
H
RD6
RC8
A461
RD21
H
RC1
A608
RD14
H
RC16
A755
H
RD7
RC8
A462
RD22
H
RC1
A609
RD15
H
RC16
A756
H
RD8
RC8
A463
RD1
H
RC2
A610
RD16
H
RC16
A757
H
RD9
RC8
A464
RD2
H
RC2
A611
RD17
H
RC16
A758
H
RD10
RC8
A465
RD3
H
RC2
A612
RD18
H
RC16
A759
H
RD11
RC8
A466
RD4
H
RC2
A613
RD19
H
RC16
A760
H
RD12
RC8
A467
RD5
H
RC2
A614
RD20
H
RC16
A761
H
RD13
RC8
A468
RD6
H
RC2
A615
RD21
H
RC16
A762
H
RD14
RC8
A469
RD7
H
RC2
A616
RD22
H
RC16
A763
H
RD15
RC8
A470
RD8
H
RC2
A617
RD1
H
RC17
A764
H
RD16
RC8
A471
RD9
H
RC2
A618
RD2
H
RC17
A765
H
RD17
RC8
A472
RD10
H
RC2
A619
RD3
H
RC17
A766
H
RD18
RC8
A473
RD11
H
RC2
A620
RD4
H
RC17
A767
H
RD19
RC8
A474
RD12
H
RC2
A621
RD5
H
RC17
A768
H
RD20
RC8
A475
RD13
H
RC2
A622
RD6
H
RC17
A769
H
RD21
RC8
A476
RD14
H
RC2
A623
RD7
H
RC17
A770
H
RD22
RC8
A477
RD15
H
RC2
A624
RD8
H
RC17
A771
H
RD1
RC9
A478
RD16
H
RC2
A625
RD9
H
RC17
A772
H
RD2
RC9
A479
RD17
H
RC2
A626
RD10
H
RC17
A773
H
RD3
RC9
A480
RD18
H
RC2
A627
RD11
H
RC17
A774
H
RD4
RC9
A481
RD19
H
RC2
A628
RD12
H
RC17
A775
H
RD5
RC9
A482
RD20
H
RC2
A629
RD13
H
RC17
A776
H
RD6
RC9
A483
RD21
H
RC2
A630
RD14
H
RC17
A777
H
RD7
RC9
A484
RD22
H
RC2
A631
RD15
H
RC17
A778
H
RD8
RC9
A485
RD1
H
RC4
A632
RD16
H
RC17
A779
H
RD9
RC9
A486
RD2
H
RC4
A633
RD17
H
RC17
A780
H
RD10
RC9
A487
RD3
H
RC4
A634
RD18
H
RC17
A781
H
RD11
RC9
A488
RD4
H
RC4
A635
RD19
H
RC17
A782
H
RD12
RC9
A489
RD5
H
RC4
A636
RD20
H
RC17
A783
H
RD13
RC9
A490
RD6
H
RC4
A637
RD21
H
RC17
A784
H
RD14
RC9
A491
RD7
H
RC4
A638
RD22
H
RC17
A785
H
RD15
RC9
A492
RD8
H
RC4
A639
RD1
H
RC20
A786
H
RD16
RC9
A493
RD9
H
RC4
A640
RD2
H
RC20
A787
H
RD17
RC9
A494
RD10
H
RC4
A641
RD3
H
RC20
A788
H
RD18
RC9
A495
RD11
H
RC4
A642
RD4
H
RC20
A789
H
RD19
RC9
A496
RD12
H
RC4
A643
RD5
H
RC20
A790
H
RD20
RC9
A497
RD13
H
RC4
A644
RD6
H
RC20
A791
H
RD21
RC9
A498
RD14
H
RC4
A645
RD7
H
RC20
A792
H
RD22
RC9
A499
RD15
H
RC4
A646
RD8
H
RC20
A793
H
RD1
RC15
A500
RD16
H
RC4
A647
RD9
H
RC20
A794
H
RD2
RC15
A501
RD17
H
RC4
A648
RD10
H
RC20
A795
H
RD3
RC15
A502
RD18
H
RC4
A649
RD11
H
RC20
A796
H
RD4
RC15
A503
RD19
H
RC4
A650
RD12
H
RC20
A797
H
RD5
RC15
A504
RD20
H
RC4
A651
RD13
H
RC20
A798
H
RD6
RC15
A505
RD21
H
RC4
A652
RD14
H
RC20
A799
H
RD7
RC15
A506
RD22
H
RC4
A653
RD15
H
RC20
A800
H
RD8
RC15
A507
RD1
H
RC7
A654
RD16
H
RC20
A801
H
RD9
RC15
A508
RD2
H
RC7
A655
RD17
H
RC20
A802
H
RD10
RC15
A509
RD3
H
RC7
A656
RD18
H
RC20
A803
H
RD11
RC15
A510
RD4
H
RC7
A657
RD19
H
RC20
A804
H
RD12
RC15
A511
RD5
H
RC7
A658
RD20
H
RC20
A805
H
RD13
RC15
A512
RD6
H
RC7
A659
RD21
H
RC20
A806
H
RD14
RC15
A513
RD7
H
RC7
A660
RD22
H
RC20
A807
H
RD15
RC15
A514
RD8
H
RC7
A661
H
RD1
RC1
A808
H
RD16
RC15
A515
RD9
H
RC7
A662
H
RD2
RC1
A809
H
RD17
RC15
A516
RD10
H
RC7
A663
H
RD3
RC1
A810
H
RD18
RC15
A517
RD11
H
RC7
A664
H
RD4
RC1
A811
H
RD19
RC15
A518
RD12
H
RC7
A665
H
RD5
RC1
A812
H
RD20
RC15
A519
RD13
H
RC7
A666
H
RD6
RC1
A813
H
RD21
RC15
A520
RD14
H
RC7
A667
H
RD7
RC1
A814
H
RD22
RC15
A521
RD15
H
RC7
A668
H
RD8
RC1
A815
H
RD1
RC16
A522
RD16
H
RC7
A669
H
RD9
RC1
A816
H
RD2
RC16
A523
RD17
H
RC7
A670
H
RD10
RC1
A817
H
RD3
RC16
A524
RD18
H
RC7
A671
H
RD11
RC1
A818
H
RD4
RC16
A525
RD19
H
RC7
A672
H
RD12
RC1
A819
H
RD5
RC16
A526
RD20
H
RC7
A673
H
RD13
RC1
A820
H
RD6
RC16
A527
RD21
H
RC7
A674
H
RD14
RC1
A821
H
RD7
RC16
A528
RD22
H
RC7
A675
H
RD15
RC1
A822
H
RD8
RC16
A529
RD1
H
RC8
A676
H
RD16
RC1
A823
H
RD9
RC16
A530
RD2
H
RC8
A677
H
RD17
RC1
A824
H
RD10
RC16
A531
RD3
H
RC8
A678
H
RD18
RC1
A825
H
RD11
RC16
A532
RD4
H
RC8
A679
H
RD19
RC1
A826
H
RD12
RC16
A533
RD5
H
RC8
A680
H
RD20
RC1
A827
H
RD13
RC16
A534
RD6
H
RC8
A681
H
RD21
RC1
A828
H
RD14
RC16
A535
RD7
H
RC8
A682
H
RD22
RC1
A829
H
RD15
RC16
A536
RD8
H
RC8
A683
H
RD1
RC2
A830
H
RD16
RC16
A537
RD9
H
RC8
A684
H
RD2
RC2
A831
H
RD17
RC16
A538
RD10
H
RC8
A685
H
RD3
RC2
A832
H
RD18
RC16
A539
RD11
H
RC8
A686
H
RD4
RC2
A833
H
RD19
RC16
A540
RD12
H
RC8
A687
H
RD5
RC2
A834
H
RD20
RC16
A541
RD13
H
RC8
A688
H
RD6
RC2
A835
H
RD21
RC16
A542
RD14
H
RC8
A689
H
RD7
RC2
A836
H
RD22
RC16
A543
RD15
H
RC8
A690
H
RD8
RC2
A837
H
RD1
RC17
A544
RD16
H
RC8
A691
H
RD9
RC2
A838
H
RD2
RC17
A545
RD17
H
RC8
A692
H
RD10
RC2
A839
H
RD3
RC17
A546
RD18
H
RC8
A693
H
RD11
RC2
A840
H
RD4
RC17
A547
RD19
H
RC8
A694
H
RD12
RC2
A841
H
RD5
RC17
A548
RD20
H
RC8
A695
H
RD13
RC2
A842
H
RD6
RC17
A549
RD21
H
RC8
A696
H
RD14
RC2
A843
H
RD7
RC17
A550
RD22
H
RC8
A697
H
RD15
RC2
A844
H
RD8
RC17
A551
RD1
H
RC9
A698
H
RD16
RC2
A845
H
RD9
RC17
A552
RD2
H
RC9
A699
H
RD17
RC2
A846
H
RD10
RC17
A553
RD3
H
RC9
A700
H
RD18
RC2
A847
H
RD11
RC17
A554
RD4
H
RC9
A701
H
RD19
RC2
A848
H
RD12
RC17
A555
RD5
H
RC9
A702
H
RD20
RC2
A849
H
RD13
RC17
A556
RD6
H
RC9
A703
H
RD21
RC2
A850
H
RD14
RC17
A557
RD7
H
RC9
A704
H
RD22
RC2
A851
H
RD15
RC17
A558
RD8
H
RC9
A705
H
RD1
RC4
A852
H
RD16
RC17
A559
RD9
H
RC9
A706
H
RD2
RC4
A853
H
RD17
RC17
A560
RD10
H
RC9
A707
H
RD3
RC4
A854
H
RD18
RC17
A561
RD11
H
RC9
A708
H
RD4
RC4
A855
H
RD19
RC17
A562
RD12
H
RC9
A709
H
RD5
RC4
A856
H
RD20
RC17
A563
RD13
H
RC9
A710
H
RD6
RC4
A857
H
RD21
RC17
A564
RD14
H
RC9
A711
H
RD7
RC4
A858
H
RD22
RC17
A565
RD15
H
RC9
A712
H
RD8
RC4
A859
H
RD1
RC20
A566
RD16
H
RC9
A713
H
RD9
RC4
A860
H
RD2
RC20
A567
RD17
H
RC9
A714
H
RD10
RC4
A861
H
RD3
RC20
A568
RD18
H
RC9
A715
H
RD11
RC4
A862
H
RD4
RC20
A569
RD19
H
RC9
A716
H
RD12
RC4
A863
H
RD5
RC20
A570
RD20
H
RC9
A717
H
RD13
RC4
A864
H
RD6
RC20
A571
RD21
H
RC9
A718
H
RD14
RC4
A865
H
RD7
RC20
A572
RD22
H
RC9
A719
H
RD15
RC4
A866
H
RD8
RC20
A573
RD1
H
RC15
A720
H
RD16
RC4
A867
H
RD9
RC20
A574
RD2
H
RC15
A721
H
RD17
RC4
A868
H
RD10
RC20
A575
RD3
H
RC15
A722
H
RD18
RC4
A869
H
RD11
RC20
A576
RD4
H
RC15
A723
H
RD19
RC4
A870
H
RD12
RC20
A577
RD5
H
RC15
A724
H
RD20
RC4
A871
H
RD13
RC20
A578
RD6
H
RC15
A725
H
RD21
RC4
A872
H
RD14
RC20
A579
RD7
H
RC15
A726
H
RD22
RC4
A873
H
RD15
RC20
A580
RD8
H
RC15
A727
H
RD1
RC7
A874
H
RD16
RC20
A581
RD9
H
RC15
A728
H
RD2
RC7
A875
H
RD17
RC20
A582
RD10
H
RC15
A729
H
RD3
RC7
A876
H
RD18
RC20
A583
RD11
H
RC15
A730
H
RD4
RC7
A877
H
RD19
RC20
A584
RD12
H
RC15
A731
H
RD5
RC7
A878
H
RD20
RC20
A585
RD13
H
RC15
A732
H
RD6
RC7
A879
H
RD21
RC20
A586
RD14
H
RC15
A733
H
RD7
RC7
A880
H
RD22
RC20
A587
RD15
H
RC15
A734
H
RD8
RC7





;ligands LVIII-Ai that are based on a structure of Formula VIII 
    PNG
    media_image170.png
    200
    400
    media_image170.png
    Greyscale
, wherein i is an integer from 881 to 1320, and for each Ai, Y1, R1, X, and G in Formula VIII are defined as follows:
Ai
Y1
G
X
R1
Ai
Y1
G
X
R1
A881
RD1
RC1
H
H
A1101
RD1
RC1
N
CH3
A882
RD2
RC1
H
H
A1102
RD2
RC1
N
CH3
A883
RD3
RC1
H
H
A1103
RD3
RC1
N
CH3
A884
RD4
RC1
H
H
A1104
RD4
RC1
N
CH3
A885
RD5
RC1
H
H
A1105
RD5
RC1
N
CH3
A886
RD6
RC1
H
H
A1106
RD6
RC1
N
CH3
A887
RD7
RC1
H
H
A1107
RD7
RC1
N
CH3
A888
RD8
RC1
H
H
A1108
RD8
RC1
N
CH3
A889
RD9
RC1
H
H
A1109
RD9
RC1
N
CH3
A890
RD10
RC1
H
H
A1110
RD10
RC1
N
CH3
A891
RD11
RC1
H
H
A1111
RD11
RC1
N
CH3
A892
RD12
RC1
H
H
A1112
RD12
RC1
N
CH3
A893
RD13
RC1
H
H
A1113
RD13
RC1
N
CH3
A894
RD14
RC1
H
H
A1114
RD14
RC1
N
CH3
A895
RD15
RC1
H
H
A1115
RD15
RC1
N
CH3
A896
RD16
RC1
H
H
A1116
RD16
RC1
N
CH3
A897
RD17
RC1
H
H
A1117
RD17
RC1
N
CH3
A898
RD18
RC1
H
H
A1118
RD18
RC1
N
CH3
A899
RD19
RC1
H
H
A1119
RD19
RC1
N
CH3
A900
RD20
RC1
H
H
A1120
RD20
RC1
N
CH3
A901
RD21
RC1
H
H
A1121
RD21
RC1
N
CH3
A902
RD22
RC1
H
H
A1122
RD22
RC1
N
CH3
A903
RD1
RC2
H
H
A1123
RD1
RC2
N
CH3
A904
RD2
RC2
H
H
A1124
RD2
RC2
N
CH3
A905
RD3
RC2
H
H
A1125
RD3
RC2
N
CH3
A906
RD4
RC2
H
H
A1126
RD4
RC2
N
CH3
A907
RD5
RC2
H
H
A1127
RD5
RC2
N
CH3
A908
RD6
RC2
H
H
A1128
RD6
RC2
N
CH3
A909
RD7
RC2
H
H
A1129
RD7
RC2
N
CH3
A910
RD8
RC2
H
H
A1130
RD8
RC2
N
CH3
A911
RD9
RC2
H
H
A1131
RD9
RC2
N
CH3
A912
RD10
RC2
H
H
A1132
RD10
RC2
N
CH3
A913
RD11
RC2
H
H
A1133
RD11
RC2
N
CH3
A914
RD12
RC2
H
H
A1134
RD12
RC2
N
CH3
A915
RD13
RC2
H
H
A1135
RD13
RC2
N
CH3
A916
RD14
RC2
H
H
A1136
RD14
RC2
N
CH3
A917
RD15
RC2
H
H
A1137
RD15
RC2
N
CH3
A918
RD16
RC2
H
H
A1138
RD16
RC2
N
CH3
A919
RD17
RC2
H
H
A1139
RD17
RC2
N
CH3
A920
RD18
RC2
H
H
A1140
RD18
RC2
N
CH3
A921
RD19
RC2
H
H
A1141
RD19
RC2
N
CH3
A922
RD20
RC2
H
H
A1142
RD20
RC2
N
CH3
A923
RD21
RC2
H
H
A1143
RD21
RC2
N
CH3
A924
RD22
RC2
H
H
A1144
RD22
RC2
N
CH3
A925
RD1
RC4
H
H
A1145
RD1
RC4
N
CH3
A926
RD2
RC4
H
H
A1146
RD2
RC4
N
CH3
A927
RD3
RC4
H
H
A1147
RD3
RC4
N
CH3
A928
RD4
RC4
H
H
A1148
RD4
RC4
N
CH3
A929
RD5
RC4
H
H
A1149
RD5
RC4
N
CH3
A930
RD6
RC4
H
H
A1150
RD6
RC4
N
CH3
A931
RD7
RC4
H
H
A1151
RD7
RC4
N
CH3
A932
RD8
RC4
H
H
A1152
RD8
RC4
N
CH3
A933
RD9
RC4
H
H
A1153
RD9
RC4
N
CH3
A934
RD10
RC4
H
H
A1154
RD10
RC4
N
CH3
A935
RD11
RC4
H
H
A1155
RD11
RC4
N
CH3
A936
RD12
RC4
H
H
A1156
RD12
RC4
N
CH3
A937
RD13
RC4
H
H
A1157
RD13
RC4
N
CH3
A938
RD14
RC4
H
H
A1158
RD14
RC4
N
CH3
A939
RD15
RC4
H
H
A1159
RD15
RC4
N
CH3
A940
RD16
RC4
H
H
A1160
RD16
RC4
N
CH3
A941
RD17
RC4
H
H
A1161
RD17
RC4
N
CH3
A942
RD18
RC4
H
H
A1162
RD18
RC4
N
CH3
A943
RD19
RC4
H
H
A1163
RD19
RC4
N
CH3
A944
RD20
RC4
H
H
A1164
RD20
RC4
N
CH3
A945
RD21
RC4
H
H
A1165
RD21
RC4
N
CH3
A946
RD22
RC4
H
H
A1166
RD22
RC4
N
CH3
A947
RD1
RC7
H
H
A1167
RD1
RC7
N
CH3
A948
RD2
RC7
H
H
A1168
RD2
RC7
N
CH3
A949
RD3
RC7
H
H
A1169
RD3
RC7
N
CH3
A950
RD4
RC7
H
H
A1170
RD4
RC7
N
CH3
A951
RD5
RC7
H
H
A1171
RD5
RC7
N
CH3
A952
RD6
RC7
H
H
A1172
RD6
RC7
N
CH3
A953
RD7
RC7
H
H
A1173
RD7
RC7
N
CH3
A954
RD8
RC7
H
H
A1174
RD8
RC7
N
CH3
A955
RD9
RC7
H
H
A1175
RD9
RC7
N
CH3
A956
RD10
RC7
H
H
A1176
RD10
RC7
N
CH3
A957
RD11
RC7
H
H
A1177
RD11
RC7
N
CH3
A958
RD12
RC7
H
H
A1178
RD12
RC7
N
CH3
A959
RD13
RC7
H
H
A1179
RD13
RC7
N
CH3
A960
RD14
RC7
H
H
A1180
RD14
RC7
N
CH3
A961
RD15
RC7
H
H
A1181
RD15
RC7
N
CH3
A962
RD16
RC7
H
H
A1182
RD16
RC7
N
CH3
A963
RD17
RC7
H
H
A1183
RD17
RC7
N
CH3
A964
RD18
RC7
H
H
A1184
RD18
RC7
N
CH3
A965
RD19
RC7
H
H
A1185
RD19
RC7
N
CH3
A966
RD20
RC7
H
H
A1186
RD20
RC7
N
CH3
A967
RD21
RC7
H
H
A1187
RD21
RC7
N
CH3
A968
RD22
RC7
H
H
A1188
RD22
RC7
N
CH3
A969
RD1
RC8
H
H
A1189
RD1
RC8
N
CH3
A970
RD2
RC8
H
H
A1190
RD2
RC8
N
CH3
A971
RD3
RC8
H
H
A1191
RD3
RC8
N
CH3
A972
RD4
RC8
H
H
A1192
RD4
RC8
N
CH3
A973
RD5
RC8
H
H
A1193
RD5
RC8
N
CH3
A974
RD6
RC8
H
H
A1194
RD6
RC8
N
CH3
A975
RD7
RC8
H
H
A1195
RD7
RC8
N
CH3
A976
RD8
RC8
H
H
A1196
RD8
RC8
N
CH3
A977
RD9
RC8
H
H
A1197
RD9
RC8
N
CH3
A978
RD10
RC8
H
H
A1198
RD10
RC8
N
CH3
A979
RD11
RC8
H
H
A1199
RD11
RC8
N
CH3
A980
RD12
RC8
H
H
A1200
RD12
RC8
N
CH3
A981
RD13
RC8
H
H
A1201
RD13
RC8
N
CH3
A982
RD14
RC8
H
H
A1202
RD14
RC8
N
CH3
A983
RD15
RC8
H
H
A1203
RD15
RC8
N
CH3
A984
RD16
RC8
H
H
A1204
RD16
RC8
N
CH3
A985
RD17
RC8
H
H
A1205
RD17
RC8
N
CH3
A986
RD18
RC8
H
H
A1206
RD18
RC8
N
CH3
A987
RD19
RC8
H
H
A1207
RD19
RC8
N
CH3
A988
RD20
RC8
H
H
A1208
RD20
RC8
N
CH3
A989
RD21
RC8
H
H
A1209
RD21
RC8
N
CH3
A990
RD22
RC8
H
H
A1210
RD22
RC8
N
CH3
A991
RD1
RC9
H
H
A1211
RD1
RC9
N
CH3
A992
RD2
RC9
H
H
A1212
RD2
RC9
N
CH3
A993
RD3
RC9
H
H
A1213
RD3
RC9
N
CH3
A994
RD4
RC9
H
H
A1214
RD4
RC9
N
CH3
A995
RD5
RC9
H
H
A1215
RD5
RC9
N
CH3
A996
RD6
RC9
H
H
A1216
RD6
RC9
N
CH3
A997
RD7
RC9
H
H
A1217
RD7
RC9
N
CH3
A998
RD8
RC9
H
H
A1218
RD8
RC9
N
CH3
A999
RD9
RC9
H
H
A1219
RD9
RC9
N
CH3
A1000
RD10
RC9
H
H
A1220
RD10
RC9
N
CH3
A1001
RD11
RC9
H
H
A1221
RD11
RC9
N
CH3
A1002
RD12
RC9
H
H
A1222
RD12
RC9
N
CH3
A1003
RD13
RC9
H
H
A1223
RD13
RC9
N
CH3
A1004
RD14
RC9
H
H
A1224
RD14
RC9
N
CH3
A1005
RD15
RC9
H
H
A1225
RD15
RC9
N
CH3
A1006
RD16
RC9
H
H
A1226
RD16
RC9
N
CH3
A1007
RD17
RC9
H
H
A1227
RD17
RC9
N
CH3
A1008
RD18
RC9
H
H
A1228
RD18
RC9
N
CH3
A1009
RD19
RC9
H
H
A1229
RD19
RC9
N
CH3
A1010
RD20
RC9
H
H
A1230
RD20
RC9
N
CH3
A1011
RD21
RC9
H
H
A1231
RD21
RC9
N
CH3
A1012
RD22
RC9
H
H
A1232
RD22
RC9
N
CH3
A1013
RD1
RC15
H
H
A1233
RD1
RC15
N
CH3
A1014
RD2
RC15
H
H
A1234
RD2
RC15
N
CH3
A1015
RD3
RC15
H
H
A1235
RD3
RC15
N
CH3
A1016
RD4
RC15
H
H
A1236
RD4
RC15
N
CH3
A1017
RD5
RC15
H
H
A1237
RD5
RC15
N
CH3
A1018
RD6
RC15
H
H
A1238
RD6
RC15
N
CH3
A1019
RD7
RC15
H
H
A1239
RD7
RC15
N
CH3
A1020
RD8
RC15
H
H
A1240
RD8
RC15
N
CH3
A1021
RD9
RC15
H
H
A1241
RD9
RC15
N
CH3
A1022
RD10
RC15
H
H
A1242
RD10
RC15
N
CH3
A1023
RD11
RC15
H
H
A1243
RD11
RC15
N
CH3
A1024
RD12
RC15
H
H
A1244
RD12
RC15
N
CH3
A1025
RD13
RC15
H
H
A1245
RD13
RC15
N
CH3
A1026
RD14
RC15
H
H
A1246
RD14
RC15
N
CH3
A1027
RD15
RC15
H
H
A1247
RD15
RC15
N
CH3
A1028
RD16
RC15
H
H
A1248
RD16
RC15
N
CH3
A1029
RD17
RC15
H
H
A1249
RD17
RC15
N
CH3
A1030
RD18
RC15
H
H
A1250
RD18
RC15
N
CH3
A1031
RD19
RC15
H
H
A1251
RD19
RC15
N
CH3
A1032
RD20
RC15
H
H
A1252
RD20
RC15
N
CH3
A1033
RD21
RC15
H
H
A1253
RD21
RC15
N
CH3
A1034
RD22
RC15
H
H
A1254
RD22
RC15
N
CH3
A1035
RD1
RC16
H
H
A1255
RD1
RC16
N
CH3
A1036
RD2
RC16
H
H
A1256
RD2
RC16
N
CH3
A1037
RD3
RC16
H
H
A1257
RD3
RC16
N
CH3
A1038
RD4
RC16
H
H
A1258
RD4
RC16
N
CH3
A1039
RD5
RC16
H
H
A1259
RD5
RC16
N
CH3
A1040
RD6
RC16
H
H
A1260
RD6
RC16
N
CH3
A1041
RD7
RC16
H
H
A1261
RD7
RC16
N
CH3
A1042
RD8
RC16
H
H
A1262
RD8
RC16
N
CH3
A1043
RD9
RC16
H
H
A1263
RD9
RC16
N
CH3
A1044
RD10
RC16
H
H
A1264
RD10
RC16
N
CH3
A1045
RD11
RC16
H
H
A1265
RD11
RC16
N
CH3
A1046
RD12
RC16
H
H
A1266
RD12
RC16
N
CH3
A1047
RD13
RC16
H
H
A1267
RD13
RC16
N
CH3
A1048
RD14
RC16
H
H
A1268
RD14
RC16
N
CH3
A1049
RD15
RC16
H
H
A1269
RD15
RC16
N
CH3
A1050
RD16
RC16
H
H
A1270
RD16
RC16
N
CH3
A1051
RD17
RC16
H
H
A1271
RD17
RC16
N
CH3
A1052
RD18
RC16
H
H
A1272
RD18
RC16
N
CH3
A1053
RD19
RC16
H
H
A1273
RD19
RC16
N
CH3
A1054
RD20
RC16
H
H
A1274
RD20
RC16
N
CH3
A1055
RD21
RC16
H
H
A1275
RD21
RC16
N
CH3
A1056
RD22
RC16
H
H
A1276
RD22
RC16
N
CH3
A1057
RD1
RC17
H
H
A1277
RD1
RC17
N
CH3
A1058
RD2
RC17
H
H
A1278
RD2
RC17
N
CH3
A1059
RD3
RC17
H
H
A1279
RD3
RC17
N
CH3
A1060
RD4
RC17
H
H
A1280
RD4
RC17
N
CH3
A1061
RD5
RC17
H
H
A1281
RD5
RC17
N
CH3
A1062
RD6
RC17
H
H
A1282
RD6
RC17
N
CH3
A1063
RD7
RC17
H
H
A1283
RD7
RC17
N
CH3
A1064
RD8
RC17
H
H
A1284
RD8
RC17
N
CH3
A1065
RD9
RC17
H
H
A1285
RD9
RC17
N
CH3
A1066
RD10
RC17
H
H
A1286
RD10
RC17
N
CH3
A1067
RD11
RC17
H
H
A1287
RD11
RC17
N
CH3
A1068
RD12
RC17
H
H
A1288
RD12
RC17
N
CH3
A1069
RD13
RC17
H
H
A1289
RD13
RC17
N
CH3
A1070
RD14
RC17
H
H
A1290
RD14
RC17
N
CH3
A1071
RD15
RC17
H
H
A1291
RD15
RC17
N
CH3
A1072
RD16
RC17
H
H
A1292
RD16
RC17
N
CH3
A1073
RD17
RC17
H
H
A1293
RD17
RC17
N
CH3
A1074
RD18
RC17
H
H
A1294
RD18
RC17
N
CH3
A1075
RD19
RC17
H
H
A1295
RD19
RC17
N
CH3
A1076
RD20
RC17
H
H
A1296
RD20
RC17
N
CH3
A1077
RD21
RC17
H
H
A1297
RD21
RC17
N
CH3
A1078
RD22
RC17
H
H
A1298
RD22
RC17
N
CH3
A1079
RD1
RC20
H
H
A1299
RD1
RC20
N
CH3
A1080
RD2
RC20
H
H
A1300
RD2
RC20
N
CH3
A1081
RD3
RC20
H
H
A1301
RD3
RC20
N
CH3
A1082
RD4
RC20
H
H
A1302
RD4
RC20
N
CH3
A1083
RD5
RC20
H
H
A1303
RD5
RC20
N
CH3
A1084
RD6
RC20
H
H
A1304
RD6
RC20
N
CH3
A1085
RD7
RC20
H
H
A1305
RD7
RC20
N
CH3
A1086
RD8
RC20
H
H
A1306
RD8
RC20
N
CH3
A1087
RD9
RC20
H
H
A1307
RD9
RC20
N
CH3
A1088
RD10
RC20
H
H
A1308
RD10
RC20
N
CH3
A1089
RD11
RC20
H
H
A1309
RD11
RC20
N
CH3
A1090
RD12
RC20
H
H
A1310
RD12
RC20
N
CH3
A1091
RD13
RC20
H
H
A1311
RD13
RC20
N
CH3
A1092
RD14
RC20
H
H
A1312
RD14
RC20
N
CH3
A1093
RD15
RC20
H
H
A1313
RD15
RC20
N
CH3
A1094
RD16
RC20
H
H
A1314
RD16
RC20
N
CH3
A1095
RD17
RC20
H
H
A1315
RD17
RC20
N
CH3
A1096
RD18
RC20
H
H
A1316
RD18
RC20
N
CH3
A1097
RD19
RC20
H
H
A1317
RD19
RC20
N
CH3
A1098
RD20
RC20
H
H
A1318
RD20
RC20
N
CH3
A1099
RD21
RC20
H
H
A1319
RD21
RC20
N
CH3
A1100
RD22
RC20
H
H
A1320
RD22
RC20
N
CH3

;and ligands LIX-Ai that are based on a structure of Formula IX 
    PNG
    media_image171.png
    200
    400
    media_image171.png
    Greyscale
, wherein i is an integer from 1321 to 1760, and for each Ai, Y1, R1, and G in Formula IX are defined as follows:
Ai
Y1
R1
G
Ai
Y1
R1
G
Ai
Y1
R1
G
A1321
RD1
RB1
RC1
A1468
RD16
RB1
RC15
A1615
RD9
RB2
RC7
A1322
RD2
RB1
RC1
A1469
RD17
RB1
RC15
A1616
RD10
RB2
RC7
A1323
RD3
RB1
RC1
A1470
RD18
RB1
RC15
A1617
RD11
RB2
RC7
A1324
RD4
RB1
RC1
A1471
RD19
RB1
RC15
A1618
RD12
RB2
RC7
A1325
RD5
RB1
RC1
A1472
RD20
RB1
RC15
A1619
RD13
RB2
RC7
A1326
RD6
RB1
RC1
A1473
RD21
RB1
RC15
A1620
RD14
RB2
RC7
A1327
RD7
RB1
RC1
A1474
RD22
RB1
RC15
A1621
RD15
RB2
RC7
A1328
RD8
RB1
RC1
A1475
RD1
RB1
RC16
A1622
RD16
RB2
RC7
A1329
RD9
RB1
RC1
A1476
RD2
RB1
RC16
A1623
RD17
RB2
RC7
A1330
RD10
RB1
RC1
A1477
RD3
RB1
RC16
A1624
RD18
RB2
RC7
A1331
RD11
RB1
RC1
A1478
RD4
RB1
RC16
A1625
RD19
RB2
RC7
A1332
RD12
RB1
RC1
A1479
RD5
RB1
RC16
A1626
RD20
RB2
RC7
A1333
RD13
RB1
RC1
A1480
RD6
RB1
RC16
A1627
RD21
RB2
RC7
A1334
RD14
RB1
RC1
A1481
RD7
RB1
RC16
A1628
RD22
RB2
RC7
A1335
RD15
RB1
RC1
A1482
RD8
RB1
RC16
A1629
RD1
RB2
RC8
A1336
RD16
RB1
RC1
A1483
RD9
RB1
RC16
A1630
RD2
RB2
RC8
A1337
RD17
RB1
RC1
A1484
RD10
RB1
RC16
A1631
RD3
RB2
RC8
A1338
RD18
RB1
RC1
A1485
RD11
RB1
RC16
A1632
RD4
RB2
RC8
A1339
RD19
RB1
RC1
A1486
RD12
RB1
RC16
A1633
RD5
RB2
RC8
A1340
RD20
RB1
RC1
A1487
RD13
RB1
RC16
A1634
RD6
RB2
RC8
A1341
RD21
RB1
RC1
A1488
RD14
RB1
RC16
A1635
RD7
RB2
RC8
A1342
RD22
RB1
RC1
A1489
RD15
RB1
RC16
A1636
RD8
RB2
RC8
A1343
RD1
RB1
RC2
A1490
RD16
RB1
RC16
A1637
RD9
RB2
RC8
A1344
RD2
RB1
RC2
A1491
RD17
RB1
RC16
A1638
RD10
RB2
RC8
A1345
RD3
RB1
RC2
A1492
RD18
RB1
RC16
A1639
RD11
RB2
RC8
A1346
RD4
RB1
RC2
A1493
RD19
RB1
RC16
A1640
RD12
RB2
RC8
A1347
RD5
RB1
RC2
A1494
RD20
RB1
RC16
A1641
RD13
RB2
RC8
A1348
RD6
RB1
RC2
A1495
RD21
RB1
RC16
A1642
RD14
RB2
RC8
A1349
RD7
RB1
RC2
A1496
RD22
RB1
RC16
A1643
RD15
RB2
RC8
A1350
RD8
RB1
RC2
A1497
RD1
RB1
RC17
A1644
RD16
RB2
RC8
A1351
RD9
RB1
RC2
A1498
RD2
RB1
RC17
A1645
RD17
RB2
RC8
A1352
RD10
RB1
RC2
A1499
RD3
RB1
RC17
A1646
RD18
RB2
RC8
A1353
RD11
RB1
RC2
A1500
RD4
RB1
RC17
A1647
RD19
RB2
RC8
A1354
RD12
RB1
RC2
A1501
RD5
RB1
RC17
A1648
RD20
RB2
RC8
A1355
RD13
RB1
RC2
A1502
RD6
RB1
RC17
A1649
RD21
RB2
RC8
A1356
RD14
RB1
RC2
A1503
RD7
RB1
RC17
A1650
RD22
RB2
RC8
A1357
RD15
RB1
RC2
A1504
RD8
RB1
RC17
A1651
RD1
RB2
RC9
A1358
RD16
RB1
RC2
A1505
RD9
RB1
RC17
A1652
RD2
RB2
RC9
A1359
RD17
RB1
RC2
A1506
RD10
RB1
RC17
A1653
RD3
RB2
RC9
A1360
RD18
RB1
RC2
A1507
RD11
RB1
RC17
A1654
RD4
RB2
RC9
A1361
RD19
RB1
RC2
A1508
RD12
RB1
RC17
A1655
RD5
RB2
RC9
A1362
RD20
RB1
RC2
A1509
RD13
RB1
RC17
A1656
RD6
RB2
RC9
A1363
RD21
RB1
RC2
A1510
RD14
RB1
RC17
A1657
RD7
RB2
RC9
A1364
RD22
RB1
RC2
A1511
RD15
RB1
RC17
A1658
RD8
RB2
RC9
A1365
RD1
RB1
RC4
A1512
RD16
RB1
RC17
A1659
RD9
RB2
RC9
A1366
RD2
RB1
RC4
A1513
RD17
RB1
RC17
A1660
RD10
RB2
RC9
A1367
RD3
RB1
RC4
A1514
RD18
RB1
RC17
A1661
RD11
RB2
RC9
A1368
RD4
RB1
RC4
A1515
RD19
RB1
RC17
A1662
RD12
RB2
RC9
A1369
RD5
RB1
RC4
A1516
RD20
RB1
RC17
A1663
RD13
RB2
RC9
A1370
RD6
RB1
RC4
A1517
RD21
RB1
RC17
A1664
RD14
RB2
RC9
A1371
RD7
RB1
RC4
A1518
RD22
RB1
RC17
A1665
RD15
RB2
RC9
A1372
RD8
RB1
RC4
A1519
RD1
RB1
RC20
A1666
RD16
RB2
RC9
A1373
RD9
RB1
RC4
A1520
RD2
RB1
RC20
A1667
RD17
RB2
RC9
A1374
RD10
RB1
RC4
A1521
RD3
RB1
RC20
A1668
RD18
RB2
RC9
A1375
RD11
RB1
RC4
A1522
RD4
RB1
RC20
A1669
RD19
RB2
RC9
A1376
RD12
RB1
RC4
A1523
RD5
RB1
RC20
A1670
RD20
RB2
RC9
A1377
RD13
RB1
RC4
A1524
RD6
RB1
RC20
A1671
RD21
RB2
RC9
A1378
RD14
RB1
RC4
A1525
RD7
RB1
RC20
A1672
RD22
RB2
RC9
A1379
RD15
RB1
RC4
A1526
RD8
RB1
RC20
A1673
RD1
RB2
RC15
A1380
RD16
RB1
RC4
A1527
RD9
RB1
RC20
A1674
RD2
RB2
RC15
A1381
RD17
RB1
RC4
A1528
RD10
RB1
RC20
A1675
RD3
RB2
RC15
A1382
RD18
RB1
RC4
A1529
RD11
RB1
RC20
A1676
RD4
RB2
RC15
A1383
RD19
RB1
RC4
A1530
RD12
RB1
RC20
A1677
RD5
RB2
RC15
A1384
RD20
RB1
RC4
A1531
RD13
RB1
RC20
A1678
RD6
RB2
RC15
A1385
RD21
RB1
RC4
A1532
RD14
RB1
RC20
A1679
RD7
RB2
RC15
A1386
RD22
RB1
RC4
A1533
RD15
RB1
RC20
A1680
RD8
RB2
RC15
A1387
RD1
RB1
RC7
A1534
RD16
RB1
RC20
A1681
RD9
RB2
RC15
A1388
RD2
RB1
RC7
A1535
RD17
RB1
RC20
A1682
RD10
RB2
RC15
A1389
RD3
RB1
RC7
A1536
RD18
RB1
RC20
A1683
RD11
RB2
RC15
A1390
RD4
RB1
RC7
A1537
RD19
RB1
RC20
A1684
RD12
RB2
RC15
A1391
RD5
RB1
RC7
A1538
RD20
RB1
RC20
A1685
RD13
RB2
RC15
A1392
RD6
RB1
RC7
A1539
RD21
RB1
RC20
A1686
RD14
RB2
RC15
A1393
RD7
RB1
RC7
A1540
RD22
RB1
RC20
A1687
RD15
RB2
RC15
A1394
RD8
RB1
RC7
A1541
RD1
RB2
RC1
A1688
RD16
RB2
RC15
A1395
RD9
RB1
RC7
A1542
RD2
RB2
RC1
A1689
RD17
RB2
RC15
A1396
RD10
RB1
RC7
A1543
RD3
RB2
RC1
A1690
RD18
RB2
RC15
A1397
RD11
RB1
RC7
A1544
RD4
RB2
RC1
A1691
RD19
RB2
RC15
A1398
RD12
RB1
RC7
A1545
RD5
RB2
RC1
A1692
RD20
RB2
RC15
A1399
RD13
RB1
RC7
A1546
RD6
RB2
RC1
A1693
RD21
RB2
RC15
A1400
RD14
RB1
RC7
A1547
RD7
RB2
RC1
A1694
RD22
RB2
RC15
A1401
RD15
RB1
RC7
A1548
RD8
RB2
RC1
A1695
RD1
RB2
RC16
A1402
RD16
RB1
RC7
A1549
RD9
RB2
RC1
A1696
RD2
RB2
RC16
A1403
RD17
RB1
RC7
A1550
RD10
RB2
RC1
A1697
RD3
RB2
RC16
A1404
RD18
RB1
RC7
A1551
RD11
RB2
RC1
A1698
RD4
RB2
RC16
A1405
RD19
RB1
RC7
A1552
RD12
RB2
RC1
A1699
RD5
RB2
RC16
A1406
RD20
RB1
RC7
A1553
RD13
RB2
RC1
A1700
RD6
RB2
RC16
A1407
RD21
RB1
RC7
A1554
RD14
RB2
RC1
A1701
RD7
RB2
RC16
A1408
RD22
RB1
RC7
A1555
RD15
RB2
RC1
A1702
RD8
RB2
RC16
A1409
RD1
RB1
RC8
A1556
RD16
RB2
RC1
A1703
RD9
RB2
RC16
A1410
RD2
RB1
RC8
A1557
RD17
RB2
RC1
A1704
RD10
RB2
RC16
A1411
RD3
RB1
RC8
A1558
RD18
RB2
RC1
A1705
RD11
RB2
RC16
A1412
RD4
RB1
RC8
A1559
RD19
RB2
RC1
A1706
RD12
RB2
RC16
A1413
RD5
RB1
RC8
A1560
RD20
RB2
RC1
A1707
RD13
RB2
RC16
A1414
RD6
RB1
RC8
A1561
RD21
RB2
RC1
A1708
RD14
RB2
RC16
A1415
RD7
RB1
RC8
A1562
RD22
RB2
RC1
A1709
RD15
RB2
RC16
A1416
RD8
RB1
RC8
A1563
RD1
RB2
RC2
A1710
RD16
RB2
RC16
A1417
RD9
RB1
RC8
A1564
RD2
RB2
RC2
A1711
RD17
RB2
RC16
A1418
RD10
RB1
RC8
A1565
RD3
RB2
RC2
A1712
RD18
RB2
RC16
A1419
RD11
RB1
RC8
A1566
RD4
RB2
RC2
A1713
RD19
RB2
RC16
A1420
RD12
RB1
RC8
A1567
RD5
RB2
RC2
A1714
RD20
RB2
RC16
A1421
RD13
RB1
RC8
A1568
RD6
RB2
RC2
A1715
RD21
RB2
RC16
A1422
RD14
RB1
RC8
A1569
RD7
RB2
RC2
A1716
RD22
RB2
RC16
A1423
RD15
RB1
RC8
A1570
RD8
RB2
RC2
A1717
RD1
RB2
RC17
A1424
RD16
RB1
RC8
A1571
RD9
RB2
RC2
A1718
RD2
RB2
RC17
A1425
RD17
RB1
RC8
A1572
RD10
RB2
RC2
A1719
RD3
RB2
RC17
A1426
RD18
RB1
RC8
A1573
RD11
RB2
RC2
A1720
RD4
RB2
RC17
A1427
RD19
RB1
RC8
A1574
RD12
RB2
RC2
A1721
RD5
RB2
RC17
A1428
RD20
RB1
RC8
A1575
RD13
RB2
RC2
A1722
RD6
RB2
RC17
A1429
RD21
RB1
RC8
A1576
RD14
RB2
RC2
A1723
RD7
RB2
RC17
A1430
RD22
RB1
RC8
A1577
RD15
RB2
RC2
A1724
RD8
RB2
RC17
A1431
RD1
RB1
RC9
A1578
RD16
RB2
RC2
A1725
RD9
RB2
RC17
A1432
RD2
RB1
RC9
A1579
RD17
RB2
RC2
A1726
RD10
RB2
RC17
A1433
RD3
RB1
RC9
A1580
RD18
RB2
RC2
A1727
RD11
RB2
RC17
A1434
RD4
RB1
RC9
A1581
RD19
RB2
RC2
A1728
RD12
RB2
RC17
A1435
RD5
RB1
RC9
A1582
RD20
RB2
RC2
A1729
RD13
RB2
RC17
A1436
RD6
RB1
RC9
A1583
RD21
RB2
RC2
A1730
RD14
RB2
RC17
A1437
RD7
RB1
RC9
A1584
RD22
RB2
RC2
A1731
RD15
RB2
RC17
A1438
RD8
RB1
RC9
A1585
RD1
RB2
RC4
A1732
RD16
RB2
RC17
A1439
RD9
RB1
RC9
A1586
RD2
RB2
RC4
A1733
RD17
RB2
RC17
A1440
RD10
RB1
RC9
A1587
RD3
RB2
RC4
A1734
RD18
RB2
RC17
A1441
RD11
RB1
RC9
A1588
RD4
RB2
RC4
A1735
RD19
RB2
RC17
A1442
RD12
RB1
RC9
A1589
RD5
RB2
RC4
A1736
RD20
RB2
RC17
A1443
RD13
RB1
RC9
A1590
RD6
RB2
RC4
A1737
RD21
RB2
RC17
A1444
RD14
RB1
RC9
A1591
RD7
RB2
RC4
A1738
RD22
RB2
RC17
A1445
RD15
RB1
RC9
A1592
RD8
RB2
RC4
A1739
RD1
RB2
RC20
A1446
RD16
RB1
RC9
A1593
RD9
RB2
RC4
A1740
RD2
RB2
RC20
A1447
RD17
RB1
RC9
A1594
RD10
RB2
RC4
A1741
RD3
RB2
RC20
A1448
RD18
RB1
RC9
A1595
RD11
RB2
RC4
A1742
RD4
RB2
RC20
A1449
RD19
RB1
RC9
A1596
RD12
RB2
RC4
A1743
RD5
RB2
RC20
A1450
RD20
RB1
RC9
A1597
RD13
RB2
RC4
A1744
RD6
RB2
RC20
A1451
RD21
RB1
RC9
A1598
RD14
RB2
RC4
A1745
RD7
RB2
RC20
A1452
RD22
RB1
RC9
A1599
RD15
RB2
RC4
A1746
RD8
RB2
RC20
A1453
RD1
RB1
RC15
A1600
RD16
RB2
RC4
A1747
RD9
RB2
RC20
A1454
RD2
RB1
RC15
A1601
RD17
RB2
RC4
A1748
RD10
RB2
RC20
A1455
RD3
RB1
RC15
A1602
RD18
RB2
RC4
A1749
RD11
RB2
RC20
A1456
RD4
RB1
RC15
A1603
RD19
RB2
RC4
A1750
RD12
RB2
RC20
A1457
RD5
RB1
RC15
A1604
RD20
RB2
RC4
A1751
RD13
RB2
RC20
A1458
RD6
RB1
RC15
A1605
RD21
RB2
RC4
A1752
RD14
RB2
RC20
A1459
RD7
RB1
RC15
A1606
RD22
RB2
RC4
A1753
RD15
RB2
RC20
A1460
RD8
RB1
RC15
A1607
RD1
RB2
RC7
A1754
RD16
RB2
RC20
A1461
RD9
RB1
RC15
A1608
RD2
RB2
RC7
A1755
RD17
RB2
RC20
A1462
RD10
RB1
RC15
A1609
RD3
RB2
RC7
A1756
RD18
RB2
RC20
A1463
RD11
RB1
RC15
A1610
RD4
RB2
RC7
A1757
RD19
RB2
RC20
A1464
RD12
RB1
RC15
A1611
RD5
RB2
RC7
A1758
RD20
RB2
RC20
A1465
RD13
RB1
RC15
A1612
RD6
RB2
RC7
A1759
RD21
RB2
RC20
A1466
RD14
RB1
RC15
A1613
RD7
RB2
RC7
A1760
RD22
RB2
RC20
A1467
RD15
RB1
RC15
A1614
RD8
RB2
RC7





[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]; 	wherein RB1 is 
    PNG
    media_image172.png
    200
    400
    media_image172.png
    Greyscale
and RB2 is 
    PNG
    media_image173.png
    200
    400
    media_image173.png
    Greyscale
; and wherein RC1, RC2, RC4, RC7 to RC9, RC15 to RC17, and RC20 
    PNG
    media_image174.png
    200
    400
    media_image174.png
    Greyscale
, 
    PNG
    media_image175.png
    200
    400
    media_image175.png
    Greyscale
, 
    PNG
    media_image176.png
    200
    400
    media_image176.png
    Greyscale

    PNG
    media_image177.png
    200
    400
    media_image177.png
    Greyscale
, 
    PNG
    media_image178.png
    200
    400
    media_image178.png
    Greyscale

    PNG
    media_image179.png
    200
    400
    media_image179.png
    Greyscale

    PNG
    media_image180.png
    200
    400
    media_image180.png
    Greyscale
 , 
    PNG
    media_image181.png
    200
    400
    media_image181.png
    Greyscale
, 
    PNG
    media_image182.png
    200
    400
    media_image182.png
    Greyscale
, 
    PNG
    media_image183.png
    200
    400
    media_image183.png
    Greyscale
 
    PNG
    media_image184.png
    200
    400
    media_image184.png
    Greyscale

    PNG
    media_image185.png
    200
    400
    media_image185.png
    Greyscale
[AltContent: connector]
    PNG
    media_image186.png
    200
    400
    media_image186.png
    Greyscale

    PNG
    media_image187.png
    200
    400
    media_image187.png
    Greyscale

    PNG
    media_image188.png
    200
    400
    media_image188.png
    Greyscale
, 
    PNG
    media_image189.png
    200
    400
    media_image189.png
    Greyscale
, 
    PNG
    media_image190.png
    200
    400
    media_image190.png
    Greyscale
, and 
    PNG
    media_image191.png
    200
    400
    media_image191.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image192.png
    200
    400
    media_image192.png
    Greyscale

    PNG
    media_image193.png
    200
    400
    media_image193.png
    Greyscale

    PNG
    media_image194.png
    200
    400
    media_image194.png
    Greyscale

    PNG
    media_image195.png
    200
    400
    media_image195.png
    Greyscale

    PNG
    media_image196.png
    200
    400
    media_image196.png
    Greyscale

    PNG
    media_image197.png
    200
    400
    media_image197.png
    Greyscale
;  	wherein RD1 to RD22 have the following structures:
    PNG
    media_image198.png
    200
    400
    media_image198.png
    Greyscale
, 
    PNG
    media_image199.png
    200
    400
    media_image199.png
    Greyscale
, 
    PNG
    media_image200.png
    200
    400
    media_image200.png
    Greyscale
, 
    PNG
    media_image201.png
    200
    400
    media_image201.png
    Greyscale
, 
    PNG
    media_image202.png
    200
    400
    media_image202.png
    Greyscale
,  
    PNG
    media_image203.png
    200
    400
    media_image203.png
    Greyscale
, 
    PNG
    media_image204.png
    200
    400
    media_image204.png
    Greyscale
 , 
    PNG
    media_image205.png
    200
    400
    media_image205.png
    Greyscale
, 
    PNG
    media_image206.png
    200
    400
    media_image206.png
    Greyscale
, 
    PNG
    media_image207.png
    200
    400
    media_image207.png
    Greyscale
 , 
    PNG
    media_image208.png
    200
    400
    media_image208.png
    Greyscale
, 
    PNG
    media_image209.png
    200
    400
    media_image209.png
    Greyscale
,
    PNG
    media_image210.png
    200
    400
    media_image210.png
    Greyscale
, 
    PNG
    media_image211.png
    200
    400
    media_image211.png
    Greyscale
, 
    PNG
    media_image212.png
    200
    400
    media_image212.png
    Greyscale
, 
    PNG
    media_image213.png
    200
    400
    media_image213.png
    Greyscale
, 
    PNG
    media_image214.png
    200
    400
    media_image214.png
    Greyscale
, 
    PNG
    media_image215.png
    200
    400
    media_image215.png
    Greyscale
, 
    PNG
    media_image216.png
    200
    400
    media_image216.png
    Greyscale
, 
    PNG
    media_image217.png
    200
    400
    media_image217.png
    Greyscale
, 
    PNG
    media_image218.png
    200
    400
    media_image218.png
    Greyscale
, and 
    PNG
    media_image219.png
    200
    400
    media_image219.png
    Greyscale
.

15.	(Currently amended) The compound of claim 12, wherein the compound is Compound P-Ax having the formula Ir(LP-Ai)3, or Compound P-Cz having the formula Ir(LP-Ai)2(LCj); 	wherein the variables x, and z are defined as: x = i, and z = 1260i+j-1260; 	wherein the variable P is III, V, VI, VII, IV, VIII, or IX; 	wherein when P is III, V, VI, or VII, the variable i is an integer from 1 to 440; 	wherein when the variable P is IV, the variable i is an integer from 441 to 880; 	wherein when the variable P is VIII, the variable i is an integer from 881 to 1320; 	wherein when the variable P is IX, the variable i is an integer from 1321 to 1760; 	wherein the variable j is an integer from 1 to 1260; 	wherein LC is selected from the group consisting of the structures LC1 through LC1260 that are based on a structure of Formula X 
    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale
, in which R1, R2, and R3 are defined as:
Ligand
R1
R2
R3
Ligand
R1
R2
R3
Ligand
R1
R2
R3
LC1
RD1
RD1
H
LC421
RD26
RD21
H
LC841
RD7
RD14
RD1
LC2
RD2
RD2
H
LC422
RD26
RD23
H
LC842
RD7
RD15
RD1
LC3
RD3
RD3
H
LC423
RD26
RD24
H
LC843
RD7
RD16
RD1
LC4
RD4
RD4
H
LC424
RD26
RD25
H
LC844
RD7
RD17
RD1
LC5
RD5
RD5
H
LC425
RD26
RD27
H
LC845
RD7
RD18
RD1
LC6
RD6
RD6
H
LC426
RD26
RD28
H
LC846
RD7
RD19
RD1
LC7
RD7
RD7
H
LC427
RD26
RD29
H
LC847
RD7
RD20
RD1
LC8
RD8
RD8
H
LC428
RD26
RD30
H
LC848
RD7
RD21
RD1
LC9
RD9
RD9
H
LC429
RD26
RD31
H
LC849
RD7
RD22
RD1
LC10
RD10
RD10
H
LC430
RD26
RD32
H
LC850
RD7
RD23
RD1
LC11
RD11
RD11
H
LC431
RD26
RD33
H
LC851
RD7
RD24
RD1
LC12
RD12
RD12
H
LC432
RD26
RD34
H
LC852
RD7
RD25
RD1
LC13
RD13
RD13
H
LC433
RD26
RD35
H
LC853
RD7
RD26
RD1
LC14
RD14
RD14
H
LC434
RD26
RD40
H
LC854
RD7
RD27
RD1
LC15
RD15
RD15
H
LC435
RD26
RD41
H
LC855
RD7
RD28
RD1
LC16
RD16
RD16
H
LC436
RD26
RD42
H
LC856
RD7
RD29
RD1
LC17
RD17
RD17
H
LC437
RD26
RD64
H
LC857
RD7
RD30
RD1
LC18
RD18
RD18
H
LC438
RD26
RD66
H
LC858
RD7
RD31
RD1
LC19
RD19
RD19
H
LC439
RD26
RD68
H
LC859
RD7
RD32
RD1
LC20
RD20
RD20
H
LC440
RD26
RD76
H
LC860
RD7
RD33
RD1
LC21
RD21
RD21
H
LC441
RD35
RD5
H
LC861
RD7
RD34
RD1
LC22
RD22
RD22
H
LC442
RD35
RD6
H
LC862
RD7
RD35
RD1
LC23
RD23
RD23
H
LC443
RD35
RD9
H
LC863
RD7
RD40
RD1
LC24
RD24
RD24
H
LC444
RD35
RD10
H
LC864
RD7
RD41
RD1
LC25
RD25
RD25
H
LC445
RD35
RD12
H
LC865
RD7
RD42
RD1
LC26
RD26
RD26
H
LC446
RD35
RD15
H
LC866
RD7
RD64
RD1
LC27
RD27
RD27
H
LC447
RD35
RD16
H
LC867
RD7
RD66
RD1
LC28
RD28
RD28
H
LC448
RD35
RD17
H
LC868
RD7
RD68
RD1
LC29
RD29
RD29
H
LC449
RD35
RD18
H
LC869
RD7
RD76
RD1
LC30
RD30
RD30
H
LC450
RD35
RD19
H
LC870
RD8
RD5
RD1
LC31
RD31
RD31
H
LC451
RD35
RD20
H
LC871
RD8
RD6
RD1
LC32
RD32
RD32
H
LC452
RD35
RD21
H
LC872
RD8
RD9
RD1
LC33
RD33
RD33
H
LC453
RD35
RD23
H
LC873
RD8
RD10
RD1
LC34
RD34
RD34
H
LC454
RD35
RD24
H
LC874
RD8
RD11
RD1
LC35
RD35
RD35
H
LC455
RD35
RD25
H
LC875
RD8
RD12
RD1
LC36
RD40
RD40
H
LC456
RD35
RD27
H
LC876
RD8
RD13
RD1
LC37
RD41
RD41
H
LC457
RD35
RD28
H
LC877
RD8
RD14
RD1
LC38
RD42
RD42
H
LC458
RD35
RD29
H
LC878
RD8
RD15
RD1
LC39
RD64
RD64
H
LC459
RD35
RD30
H
LC879
RD8
RD16
RD1
LC40
RD66
RD66
H
LC460
RD35
RD31
H
LC880
RD8
RD17
RD1
LC41
RD68
RD68
H
LC461
RD35
RD32
H
LC881
RD8
RD18
RD1
LC42
RD76
RD76
H
LC462
RD35
RD33
H
LC882
RD8
RD19
RD1
LC43
RD1
RD2
H
LC463
RD35
RD34
H
LC883
RD8
RD20
RD1
LC44
RD1
RD3
H
LC464
RD35
RD40
H
LC884
RD8
RD21
RD1
LC45
RD1
RD4
H
LC465
RD35
RD41
H
LC885
RD8
RD22
RD1
LC46
RD1
RD5
H
LC466
RD35
RD42
H
LC886
RD8
RD23
RD1
LC47
RD1
RD6
H
LC467
RD35
RD64
H
LC887
RD8
RD24
RD1
LC48
RD1
RD7
H
LC468
RD35
RD66
H
LC888
RD8
RD25
RD1
LC49
RD1
RD8
H
LC469
RD35
RD68
H
LC889
RD8
RD26
RD1
LC50
RD1
RD9
H
LC470
RD35
RD76
H
LC890
RD8
RD27
RD1
LC51
RD1
RD10
H
LC471
RD40
RD5
H
LC891
RD8
RD28
RD1
LC52
RD1
RD11
H
LC472
RD40
RD6
H
LC892
RD8
RD29
RD1
LC53
RD1
RD12
H
LC473
RD40
RD9
H
LC893
RD8
RD30
RD1
LC54
RD1
RD13
H
LC474
RD40
RD10
H
LC894
RD8
RD31
RD1
LC55
RD1
RD14
H
LC475
RD40
RD12
H
LC895
RD8
RD32
RD1
LC56
RD1
RD15
H
LC476
RD40
RD15
H
LC896
RD8
RD33
RD1
LC57
RD1
RD16
H
LC477
RD40
RD16
H
LC897
RD8
RD34
RD1
LC58
RD1
RD17
H
LC478
RD40
RD17
H
LC898
RD8
RD35
RD1
LC59
RD1
RD18
H
LC479
RD40
RD18
H
LC899
RD8
RD40
RD1
LC60
RD1
RD19
H
LC480
RD40
RD19
H
LC900
RD8
RD41
RD1
LC61
RD1
RD20
H
LC481
RD40
RD20
H
LC901
RD8
RD42
RD1
LC62
RD1
RD21
H
LC482
RD40
RD21
H
LC902
RD8
RD64
RD1
LC63
RD1
RD22
H
LC483
RD40
RD23
H
LC903
RD8
RD66
RD1
LC64
RD1
RD23
H
LC484
RD40
RD24
H
LC904
RD8
RD68
RD1
LC65
RD1
RD24
H
LC485
RD40
RD25
H
LC905
RD8
RD76
RD1
LC66
RD1
RD25
H
LC486
RD40
RD27
H
LC906
RD11
RD5
RD1
LC67
RD1
RD26
H
LC487
RD40
RD28
H
LC907
RD11
RD6
RD1
LC68
RD1
RD27
H
LC488
RD40
RD29
H
LC908
RD11
RD9
RD1
LC69
RD1
RD28
H
LC489
RD40
RD30
H
LC909
RD11
RD10
RD1
LC70
RD1
RD29
H
LC490
RD40
RD31
H
LC910
RD11
RD12
RD1
LC71
RD1
RD30
H
LC491
RD40
RD32
H
LC911
RD11
RD13
RD1
LC72
RD1
RD31
H
LC492
RD40
RD33
H
LC912
RD11
RD14
RD1
LC73
RD1
RD32
H
LC493
RD40
RD34
H
LC913
RD11
RD15
RD1
LC74
RD1
RD33
H
LC494
RD40
RD41
H
LC914
RD11
RD16
RD1
LC75
RD1
RD34
H
LC495
RD40
RD42
H
LC915
RD11
RD17
RD1
LC76
RD1
RD35
H
LC496
RD40
RD64
H
LC916
RD11
RD18
RD1
LC77
RD1
RD40
H
LC497
RD40
RD66
H
LC917
RD11
RD19
RD1
LC78
RD1
RD41
H
LC498
RD40
RD68
H
LC918
RD11
RD20
RD1
LC79
RD1
RD42
H
LC499
RD40
RD76
H
LC919
RD11
RD21
RD1
LC80
RD1
RD64
H
LC500
RD41
RD5
H
LC920
RD11
RD22
RD1
LC81
RD1
RD66
H
LC501
RD41
RD6
H
LC921
RD11
RD23
RD1
LC82
RD1
RD68
H
LC502
RD41
RD9
H
LC922
RD11
RD24
RD1
LC83
RD1
RD76
H
LC503
RD41
RD10
H
LC923
RD11
RD25
RD1
LC84
RD2
RD1
H
LC504
RD41
RD12
H
LC924
RD11
RD26
RD1
LC85
RD2
RD3
H
LC505
RD41
RD15
H
LC925
RD11
RD27
RD1
LC86
RD2
RD4
H
LC506
RD41
RD16
H
LC926
RD11
RD28
RD1
LC87
RD2
RD5
H
LC507
RD41
RD17
H
LC927
RD11
RD29
RD1
LC88
RD2
RD6
H
LC508
RD41
RD18
H
LC928
RD11
RD30
RD1
LC89
RD2
RD7
H
LC509
RD41
RD19
H
LC929
RD11
RD31
RD1
LC90
RD2
RD8
H
LC510
RD41
RD20
H
LC930
RD11
RD32
RD1
LC91
RD2
RD9
H
LC511
RD41
RD21
H
LC931
RD11
RD33
RD1
LC92
RD2
RD10
H
LC512
RD41
RD23
H
LC932
RD11
RD34
RD1
LC93
RD2
RD11
H
LC513
RD41
RD24
H
LC933
RD11
RD35
RD1
LC94
RD2
RD12
H
LC514
RD41
RD25
H
LC934
RD11
RD40
RD1
LC95
RD2
RD13
H
LC515
RD41
RD27
H
LC935
RD11
RD41
RD1
LC96
RD2
RD14
H
LC516
RD41
RD28
H
LC936
RD11
RD42
RD1
LC97
RD2
RD15
H
LC517
RD41
RD29
H
LC937
RD11
RD64
RD1
LC98
RD2
RD16
H
LC518
RD41
RD30
H
LC938
RD11
RD66
RD1
LC99
RD2
RD17
H
LC519
RD41
RD31
H
LC939
RD11
RD68
RD1
LC100
RD2
RD18
H
LC520
RD41
RD32
H
LC940
RD11
RD76
RD1
LC101
RD2
RD19
H
LC521
RD41
RD33
H
LC941
RD13
RD5
RD1
LC102
RD2
RD20
H
LC522
RD41
RD34
H
LC942
RD13
RD6
RD1
LC103
RD2
RD21
H
LC523
RD41
RD42
H
LC943
RD13
RD9
RD1
LC104
RD2
RD22
H
LC524
RD41
RD64
H
LC944
RD13
RD10
RD1
LC105
RD2
RD23
H
LC525
RD41
RD66
H
LC945
RD13
RD12
RD1
LC106
RD2
RD24
H
LC526
RD41
RD68
H
LC946
RD13
RD14
RD1
LC107
RD2
RD25
H
LC527
RD41
RD76
H
LC947
RD13
RD15
RD1
LC108
RD2
RD26
H
LC528
RD64
RD5
H
LC948
RD13
RD16
RD1
LC109
RD2
RD27
H
LC529
RD64
RD6
H
LC949
RD13
RD17
RD1
LC110
RD2
RD28
H
LC530
RD64
RD9
H
LC950
RD13
RD18
RD1
LC111
RD2
RD29
H
LC531
RD64
RD10
H
LC951
RD13
RD19
RD1
LC112
RD2
RD30
H
LC532
RD64
RD12
H
LC952
RD13
RD20
RD1
LC113
RD2
RD31
H
LC533
RD64
RD15
H
LC953
RD13
RD21
RD1
LC114
RD2
RD32
H
LC534
RD64
RD16
H
LC954
RD13
RD22
RD1
LC115
RD2
RD33
H
LC535
RD64
RD17
H
LC955
RD13
RD23
RD1
LC116
RD2
RD34
H
LC536
RD64
RD18
H
LC956
RD13
RD24
RD1
LC117
RD2
RD35
H
LC537
RD64
RD19
H
LC957
RD13
RD25
RD1
LC118
RD2
RD40
H
LC538
RD64
RD20
H
LC958
RD13
RD26
RD1
LC119
RD2
RD41
H
LC539
RD64
RD21
H
LC959
RD13
RD27
RD1
LC120
RD2
RD42
H
LC540
RD64
RD23
H
LC960
RD13
RD28
RD1
LC121
RD2
RD64
H
LC541
RD64
RD24
H
LC961
RD13
RD29
RD1
LC122
RD2
RD66
H
LC542
RD64
RD25
H
LC962
RD13
RD30
RD1
LC123
RD2
RD68
H
LC543
RD64
RD27
H
LC963
RD13
RD31
RD1
LC124
RD2
RD76
H
LC544
RD64
RD28
H
LC964
RD13
RD32
RD1
LC125
RD3
RD4
H
LC545
RD64
RD29
H
LC965
RD13
RD33
RD1
LC126
RD3
RD5
H
LC546
RD64
RD30
H
LC966
RD13
RD34
RD1
LC127
RD3
RD6
H
LC547
RD64
RD31
H
LC967
RD13
RD35
RD1
LC128
RD3
RD7
H
LC548
RD64
RD32
H
LC968
RD13
RD40
RD1
LC129
RD3
RD8
H
LC549
RD64
RD33
H
LC969
RD13
RD41
RD1
LC130
RD3
RD9
H
LC550
RD64
RD34
H
LC970
RD13
RD42
RD1
LC131
RD3
RD10
H
LC551
RD64
RD42
H
LC971
RD13
RD64
RD1
LC132
RD3
RD11
H
LC552
RD64
RD64
H
LC972
RD13
RD66
RD1
LC133
RD3
RD12
H
LC553
RD64
RD66
H
LC973
RD13
RD68
RD1
LC134
RD3
RD13
H
LC554
RD64
RD68
H
LC974
RD13
RD76
RD1
LC135
RD3
RD14
H
LC555
RD64
RD76
H
LC975
RD14
RD5
RD1
LC136
RD3
RD15
H
LC556
RD66
RD5
H
LC976
RD14
RD6
RD1
LC137
RD3
RD16
H
LC557
RD66
RD6
H
LC977
RD14
RD9
RD1
LC138
RD3
RD17
H
LC558
RD66
RD9
H
LC978
RD14
RD10
RD1
LC139
RD3
RD18
H
LC559
RD66
RD10
H
LC979
RD14
RD12
RD1
LC140
RD3
RD19
H
LC560
RD66
RD12
H
LC980
RD14
RD15
RD1
LC141
RD3
RD20
H
LC561
RD66
RD15
H
LC981
RD14
RD16
RD1
LC142
RD3
RD21
H
LC562
RD66
RD16
H
LC982
RD14
RD17
RD1
LC143
RD3
RD22
H
LC563
RD66
RD17
H
LC983
RD14
RD18
RD1
LC144
RD3
RD23
H
LC564
RD66
RD18
H
LC984
RD14
RD19
RD1
LC145
RD3
RD24
H
LC565
RD66
RD19
H
LC985
RD14
RD20
RD1
LC146
RD3
RD25
H
LC566
RD66
RD20
H
LC986
RD14
RD21
RD1
LC147
RD3
RD26
H
LC567
RD66
RD21
H
LC987
RD14
RD22
RD1
LC148
RD3
RD27
H
LC568
RD66
RD23
H
LC988
RD14
RD23
RD1
LC149
RD3
RD28
H
LC569
RD66
RD24
H
LC989
RD14
RD24
RD1
LC150
RD3
RD29
H
LC570
RD66
RD25
H
LC990
RD14
RD25
RD1
LC151
RD3
RD30
H
LC571
RD66
RD27
H
LC991
RD14
RD26
RD1
LC152
RD3
RD31
H
LC572
RD66
RD28
H
LC992
RD14
RD27
RD1
LC153
RD3
RD32
H
LC573
RD66
RD29
H
LC993
RD14
RD28
RD1
LC154
RD3
RD33
H
LC574
RD66
RD30
H
LC994
RD14
RD29
RD1
LC155
RD3
RD34
H
LC575
RD66
RD31
H
LC995
RD14
RD30
RD1
LC156
RD3
RD35
H
LC576
RD66
RD32
H
LC996
RD14
RD31
RD1
LC157
RD3
RD40
H
LC577
RD66
RD33
H
LC997
RD14
RD32
RD1
LC158
RD3
RD41
H
LC578
RD66
RD34
H
LC998
RD14
RD33
RD1
LC159
RD3
RD42
H
LC579
RD66
RD42
H
LC999
RD14
RD34
RD1
LC160
RD3
RD64
H
LC580
RD66
RD68
H
LC1000
RD14
RD35
RD1
LC161
RD3
RD66
H
LC581
RD66
RD76
H
LC1001
RD14
RD40
RD1
LC162
RD3
RD68
H
LC582
RD68
RD5
H
LC1002
RD14
RD41
RD1
LC163
RD3
RD76
H
LC583
RD68
RD6
H
LC1003
RD14
RD42
RD1
LC164
RD4
RD5
H
LC584
RD68
RD9
H
LC1004
RD14
RD64
RD1
LC165
RD4
RD6
H
LC585
RD68
RD10
H
LC1005
RD14
RD66
RD1
LC166
RD4
RD7
H
LC586
RD68
RD12
H
LC1006
RD14
RD68
RD1
LC167
RD4
RD8
H
LC587
RD68
RD15
H
LC1007
RD14
RD76
RD1
LC168
RD4
RD9
H
LC588
RD68
RD16
H
LC1008
RD22
RD5
RD1
LC169
RD4
RD10
H
LC589
RD68
RD17
H
LC1009
RD22
RD6
RD1
LC170
RD4
RD11
H
LC590
RD68
RD18
H
LC1010
RD22
RD9
RD1
LC171
RD4
RD12
H
LC591
RD68
RD19
H
LC1011
RD22
RD10
RD1
LC172
RD4
RD13
H
LC592
RD68
RD20
H
LC1012
RD22
RD12
RD1
LC173
RD4
RD14
H
LC593
RD68
RD21
H
LC1013
RD22
RD15
RD1
LC174
RD4
RD15
H
LC594
RD68
RD23
H
LC1014
RD22
RD16
RD1
LC175
RD4
RD16
H
LC595
RD68
RD24
H
LC1015
RD22
RD17
RD1
LC176
RD4
RD17
H
LC596
RD68
RD25
H
LC1016
RD22
RD18
RD1
LC177
RD4
RD18
H
LC597
RD68
RD27
H
LC1017
RD22
RD19
RD1
LC178
RD4
RD19
H
LC598
RD68
RD28
H
LC1018
RD22
RD20
RD1
LC179
RD4
RD20
H
LC599
RD68
RD29
H
LC1019
RD22
RD21
RD1
LC180
RD4
RD21
H
LC600
RD68
RD30
H
LC1020
RD22
RD23
RD1
LC181
RD4
RD22
H
LC601
RD68
RD31
H
LC1021
RD22
RD24
RD1
LC182
RD4
RD23
H
LC602
RD68
RD32
H
LC1022
RD22
RD25
RD1
LC183
RD4
RD24
H
LC603
RD68
RD33
H
LC1023
RD22
RD26
RD1
LC184
RD4
RD25
H
LC604
RD68
RD34
H
LC1024
RD22
RD27
RD1
LC185
RD4
RD26
H
LC605
RD68
RD42
H
LC1025
RD22
RD28
RD1
LC186
RD4
RD27
H
LC606
RD68
RD76
H
LC1026
RD22
RD29
RD1
LC187
RD4
RD28
H
LC607
RD76
RD5
H
LC1027
RD22
RD30
RD1
LC188
RD4
RD29
H
LC608
RD76
RD6
H
LC1028
RD22
RD31
RD1
LC189
RD4
RD30
H
LC609
RD76
RD9
H
LC1029
RD22
RD32
RD1
LC190
RD4
RD31
H
LC610
RD76
RD10
H
LC1030
RD22
RD33
RD1
LC191
RD4
RD32
H
LC611
RD76
RD12
H
LC1031
RD22
RD34
RD1
LC192
RD4
RD33
H
LC612
RD76
RD15
H
LC1032
RD22
RD35
RD1
LC193
RD4
RD34
H
LC613
RD76
RD16
H
LC1033
RD22
RD40
RD1
LC194
RD4
RD35
H
LC614
RD76
RD17
H
LC1034
RD22
RD41
RD1
LC195
RD4
RD40
H
LC615
RD76
RD18
H
LC1035
RD22
RD42
RD1
LC196
RD4
RD41
H
LC616
RD76
RD19
H
LC1036
RD22
RD64
RD1
LC197
RD4
RD42
H
LC617
RD76
RD20
H
LC1037
RD22
RD66
RD1
LC198
RD4
RD64
H
LC618
RD76
RD21
H
LC1038
RD22
RD68
RD1
LC199
RD4
RD66
H
LC619
RD76
RD23
H
LC1039
RD22
RD76
RD1
LC200
RD4
RD68
H
LC620
RD76
RD24
H
LC1040
RD26
RD5
RD1
LC201
RD4
RD76
H
LC621
RD76
RD25
H
LC1041
RD26
RD6
RD1
LC202
RD4
RD1
H
LC622
RD76
RD27
H
LC1042
RD26
RD9
RD1
LC203
RD7
RD5
H
LC623
RD76
RD28
H
LC1043
RD26
RD10
RD1
LC204
RD7
RD6
H
LC624
RD76
RD29
H
LC1044
RD26
RD12
RD1
LC205
RD7
RD8
H
LC625
RD76
RD30
H
LC1045
RD26
RD15
RD1
LC206
RD7
RD9
H
LC626
RD76
RD31
H
LC1046
RD26
RD16
RD1
LC207
RD7
RD10
H
LC627
RD76
RD32
H
LC1047
RD26
RD17
RD1
LC208
RD7
RD11
H
LC628
RD76
RD33
H
LC1048
RD26
RD18
RD1
LC209
RD7
RD12
H
LC629
RD76
RD34
H
LC1049
RD26
RD19
RD1
LC210
RD7
RD13
H
LC630
RD76
RD42
H
LC1050
RD26
RD20
RD1
LC211
RD7
RD14
H
LC631
RD1
RD1
RD1
LC1051
RD26
RD21
RD1
LC212
RD7
RD15
H
LC632
RD2
RD2
RD1
LC1052
RD26
RD23
RD1
LC213
RD7
RD16
H
LC633
RD3
RD3
RD1
LC1053
RD26
RD24
RD1
LC214
RD7
RD17
H
LC634
RD4
RD4
RD1
LC1054
RD26
RD25
RD1
LC215
RD7
RD18
H
LC635
RD5
RD5
RD1
LC1055
RD26
RD27
RD1
LC216
RD7
RD19
H
LC636
RD6
RD6
RD1
LC1056
RD26
RD28
RD1
LC217
RD7
RD20
H
LC637
RD7
RD7
RD1
LC1057
RD26
RD29
RD1
LC218
RD7
RD21
H
LC638
RD8
RD8
RD1
LC1058
RD26
RD30
RD1
LC219
RD7
RD22
H
LC639
RD9
RD9
RD1
LC1059
RD26
RD31
RD1
LC220
RD7
RD23
H
LC640
RD10
RD10
RD1
LC1060
RD26
RD32
RD1
LC221
RD7
RD24
H
LC641
RD11
RD11
RD1
LC1061
RD26
RD33
RD1
LC222
RD7
RD25
H
LC642
RD12
RD12
RD1
LC1062
RD26
RD34
RD1
LC223
RD7
RD26
H
LC643
RD13
RD13
RD1
LC1063
RD26
RD35
RD1
LC224
RD7
RD27
H
LC644
RD14
RD14
RD1
LC1064
RD26
RD40
RD1
LC225
RD7
RD28
H
LC645
RD15
RD15
RD1
LC1065
RD26
RD41
RD1
LC226
RD7
RD29
H
LC646
RD16
RD16
RD1
LC1066
RD26
RD42
RD1
LC227
RD7
RD30
H
LC647
RD17
RD17
RD1
LC1067
RD26
RD64
RD1
LC228
RD7
RD31
H
LC648
RD18
RD18
RD1
LC1068
RD26
RD66
RD1
LC229
RD7
RD32
H
LC649
RD19
RD19
RD1
LC1069
RD26
RD68
RD1
LC230
RD7
RD33
H
LC650
RD20
RD20
RD1
LC1070
RD26
RD76
RD1
LC231
RD7
RD34
H
LC651
RD21
RD21
RD1
LC1071
RD35
RD5
RD1
LC232
RD7
RD35
H
LC652
RD22
RD22
RD1
LC1072
RD35
RD6
RD1
LC233
RD7
RD40
H
LC653
RD23
RD23
RD1
LC1073
RD35
RD9
RD1
LC234
RD7
RD41
H
LC654
RD24
RD24
RD1
LC1074
RD35
RD10
RD1
LC235
RD7
RD42
H
LC655
RD25
RD25
RD1
LC1075
RD35
RD12
RD1
LC236
RD7
RD64
H
LC656
RD26
RD26
RD1
LC1076
RD35
RD15
RD1
LC237
RD7
RD66
H
LC657
RD27
RD27
RD1
LC1077
RD35
RD16
RD1
LC238
RD7
RD68
H
LC658
RD28
RD28
RD1
LC1078
RD35
RD17
RD1
LC239
RD7
RD76
H
LC659
RD29
RD29
RD1
LC1079
RD35
RD18
RD1
LC240
RD8
RD5
H
LC660
RD30
RD30
RD1
LC1080
RD35
RD19
RD1
LC241
RD8
RD6
H
LC661
RD31
RD31
RD1
LC1081
RD35
RD20
RD1
LC242
RD8
RD9
H
LC662
RD32
RD32
RD1
LC1082
RD35
RD21
RD1
LC243
RD8
RD10
H
LC663
RD33
RD33
RD1
LC1083
RD35
RD23
RD1
LC244
RD8
RD11
H
LC664
RD34
RD34
RD1
LC1084
RD35
RD24
RD1
LC245
RD8
RD12
H
LC665
RD35
RD35
RD1
LC1085
RD35
RD25
RD1
LC246
RD8
RD13
H
LC666
RD40
RD40
RD1
LC1086
RD35
RD27
RD1
LC247
RD8
RD14
H
LC667
RD41
RD41
RD1
LC1087
RD35
RD28
RD1
LC248
RD8
RD15
H
LC668
RD42
RD42
RD1
LC1088
RD35
RD29
RD1
LC249
RD8
RD16
H
LC669
RD64
RD64
RD1
LC1089
RD35
RD30
RD1
LC250
RD8
RD17
H
LC670
RD66
RD66
RD1
LC1090
RD35
RD31
RD1
LC251
RD8
RD18
H
LC671
RD68
RD68
RD1
LC1091
RD35
RD32
RD1
LC252
RD8
RD19
H
LC672
RD76
RD76
RD1
LC1092
RD35
RD33
RD1
LC253
RD8
RD20
H
LC673
RD1
RD2
RD1
LC1093
RD35
RD34
RD1
LC254
RD8
RD21
H
LC674
RD1
RD3
RD1
LC1094
RD35
RD40
RD1
LC255
RD8
RD22
H
LC675
RD1
RD4
RD1
LC1095
RD35
RD41
RD1
LC256
RD8
RD23
H
LC676
RD1
RD5
RD1
LC1096
RD35
RD42
RD1
LC257
RD8
RD24
H
LC677
RD1
RD6
RD1
LC1097
RD35
RD64
RD1
LC258
RD8
RD25
H
LC678
RD1
RD7
RD1
LC1098
RD35
RD66
RD1
LC259
RD8
RD26
H
LC679
RD1
RD8
RD1
LC1099
RD35
RD68
RD1
LC260
RD8
RD27
H
LC680
RD1
RD9
RD1
LC1100
RD35
RD76
RD1
LC261
RD8
RD28
H
LC681
RD1
RD10
RD1
LC1101
RD40
RD5
RD1
LC262
RD8
RD29
H
LC682
RD1
RD11
RD1
LC1102
RD40
RD6
RD1
LC263
RD8
RD30
H
LC683
RD1
RD12
RD1
LC1103
RD40
RD9
RD1
LC264
RD8
RD31
H
LC684
RD1
RD13
RD1
LC1104
RD40
RD10
RD1
LC265
RD8
RD32
H
LC685
RD1
RD14
RD1
LC1105
RD40
RD12
RD1
LC266
RD8
RD33
H
LC686
RD1
RD15
RD1
LC1106
RD40
RD15
RD1
LC267
RD8
RD34
H
LC687
RD1
RD16
RD1
LC1107
RD40
RD16
RD1
LC268
RD8
RD35
H
LC688
RD1
RD17
RD1
LC1108
RD40
RD17
RD1
LC269
RD8
RD40
H
LC689
RD1
RD18
RD1
LC1109
RD40
RD18
RD1
LC270
RD8
RD41
H
LC690
RD1
RD19
RD1
LC1110
RD40
RD19
RD1
LC271
RD8
RD42
H
LC691
RD1
RD20
RD1
LC1111
RD40
RD20
RD1
LC272
RD8
RD64
H
LC692
RD1
RD21
RD1
LC1112
RD40
RD21
RD1
LC273
RD8
RD66
H
LC693
RD1
RD22
RD1
LC1113
RD40
RD23
RD1
LC274
RD8
RD68
H
LC694
RD1
RD23
RD1
LC1114
RD40
RD24
RD1
LC275
RD8
RD76
H
LC695
RD1
RD24
RD1
LC1115
RD40
RD25
RD1
LC276
RD11
RD5
H
LC696
RD1
RD25
RD1
LC1116
RD40
RD27
RD1
LC277
RD11
RD6
H
LC697
RD1
RD26
RD1
LC1117
RD40
RD28
RD1
LC278
RD11
RD9
H
LC698
RD1
RD27
RD1
LC1118
RD40
RD29
RD1
LC279
RD11
RD10
H
LC699
RD1
RD28
RD1
LC1119
RD40
RD30
RD1
LC280
RD11
RD12
H
LC700
RD1
RD29
RD1
LC1120
RD40
RD31
RD1
LC281
RD11
RD13
H
LC701
RD1
RD30
RD1
LC1121
RD40
RD32
RD1
LC282
RD11
RD14
H
LC702
RD1
RD31
RD1
LC1122
RD40
RD33
RD1
LC283
RD11
RD15
H
LC703
RD1
RD32
RD1
LC1123
RD40
RD34
RD1
LC284
RD11
RD16
H
LC704
RD1
RD33
RD1
LC1124
RD40
RD41
RD1
LC285
RD11
RD17
H
LC705
RD1
RD34
RD1
LC1125
RD40
RD42
RD1
LC286
RD11
RD18
H
LC706
RD1
RD35
RD1
LC1126
RD40
RD64
RD1
LC287
RD11
RD19
H
LC707
RD1
RD40
RD1
LC1127
RD40
RD66
RD1
LC288
RD11
RD20
H
LC708
RD1
RD41
RD1
LC1128
RD40
RD68
RD1
LC289
RD11
RD21
H
LC709
RD1
RD42
RD1
LC1129
RD40
RD76
RD1
LC290
RD11
RD22
H
LC710
RD1
RD64
RD1
LC1130
RD41
RD5
RD1
LC291
RD11
RD23
H
LC711
RD1
RD66
RD1
LC1131
RD41
RD6
RD1
LC292
RD11
RD24
H
LC712
RD1
RD68
RD1
LC1132
RD41
RD9
RD1
LC293
RD11
RD25
H
LC713
RD1
RD76
RD1
LC1133
RD41
RD10
RD1
LC294
RD11
RD26
H
LC714
RD2
RD1
RD1
LC1134
RD41
RD12
RD1
LC295
RD11
RD27
H
LC715
RD2
RD3
RD1
LC1135
RD41
RD15
RD1
LC296
RD11
RD28
H
LC716
RD2
RD4
RD1
LC1136
RD41
RD16
RD1
LC297
RD11
RD29
H
LC717
RD2
RD5
RD1
LC1137
RD41
RD17
RD1
LC298
RD11
RD30
H
LC718
RD2
RD6
RD1
LC1138
RD41
RD18
RD1
LC299
RD11
RD31
H
LC719
RD2
RD7
RD1
LC1139
RD41
RD19
RD1
LC300
RD11
RD32
H
LC720
RD2
RD8
RD1
LC1140
RD41
RD20
RD1
LC301
RD11
RD33
H
LC721
RD2
RD9
RD1
LC1141
RD41
RD21
RD1
LC302
RD11
RD34
H
LC722
RD2
RD10
RD1
LC1142
RD41
RD23
RD1
LC303
RD11
RD35
H
LC723
RD2
RD11
RD1
LC1143
RD41
RD24
RD1
LC304
RD11
RD40
H
LC724
RD2
RD12
RD1
LC1144
RD41
RD25
RD1
LC305
RD11
RD41
H
LC725
RD2
RD13
RD1
LC1145
RD41
RD27
RD1
LC306
RD11
RD42
H
LC726
RD2
RD14
RD1
LC1146
RD41
RD28
RD1
LC307
RD11
RD64
H
LC727
RD2
RD15
RD1
LC1147
RD41
RD29
RD1
LC308
RD11
RD66
H
LC728
RD2
RD16
RD1
LC1148
RD41
RD30
RD1
LC309
RD11
RD68
H
LC729
RD2
RD17
RD1
LC1149
RD41
RD31
RD1
LC310
RD11
RD76
H
LC730
RD2
RD18
RD1
LC1150
RD41
RD32
RD1
LC311
RD13
RD5
H
LC731
RD2
RD19
RD1
LC1151
RD41
RD33
RD1
LC312
RD13
RD6
H
LC732
RD2
RD20
RD1
LC1152
RD41
RD34
RD1
LC313
RD13
RD9
H
LC733
RD2
RD21
RD1
LC1153
RD41
RD42
RD1
LC314
RD13
RD10
H
LC734
RD2
RD22
RD1
LC1154
RD41
RD64
RD1
LC315
RD13
RD12
H
LC735
RD2
RD23
RD1
LC1155
RD41
RD66
RD1
LC316
RD13
RD14
H
LC736
RD2
RD24
RD1
LC1156
RD41
RD68
RD1
LC317
RD13
RD15
H
LC737
RD2
RD25
RD1
LC1157
RD41
RD76
RD1
LC318
RD13
RD16
H
LC738
RD2
RD26
RD1
LC1158
RD64
RD5
RD1
LC319
RD13
RD17
H
LC739
RD2
RD27
RD1
LC1159
RD64
RD6
RD1
LC320
RD13
RD18
H
LC740
RD2
RD28
RD1
LC1160
RD64
RD9
RD1
LC321
RD13
RD19
H
LC741
RD2
RD29
RD1
LC1161
RD64
RD10
RD1
LC322
RD13
RD20
H
LC742
RD2
RD30
RD1
LC1162
RD64
RD12
RD1
LC323
RD13
RD21
H
LC743
RD2
RD31
RD1
LC1163
RD64
RD15
RD1
LC324
RD13
RD22
H
LC744
RD2
RD32
RD1
LC1164
RD64
RD16
RD1
LC325
RD13
RD23
H
LC745
RD2
RD33
RD1
LC1165
RD64
RD17
RD1
LC326
RD13
RD24
H
LC746
RD2
RD34
RD1
LC1166
RD64
RD18
RD1
LC327
RD13
RD25
H
LC747
RD2
RD35
RD1
LC1167
RD64
RD19
RD1
LC328
RD13
RD26
H
LC748
RD2
RD40
RD1
LC1168
RD64
RD20
RD1
LC329
RD13
RD27
H
LC749
RD2
RD41
RD1
LC1169
RD64
RD21
RD1
LC330
RD13
RD28
H
LC750
RD2
RD42
RD1
LC1170
RD64
RD23
RD1
LC331
RD13
RD29
H
LC751
RD2
RD64
RD1
LC1171
RD64
RD24
RD1
LC332
RD13
RD30
H
LC752
RD2
RD66
RD1
LC1172
RD64
RD25
RD1
LC333
RD13
RD31
H
LC753
RD2
RD68
RD1
LC1173
RD64
RD27
RD1
LC334
RD13
RD32
H
LC754
RD2
RD76
RD1
LC1174
RD64
RD28
RD1
LC335
RD13
RD33
H
LC755
RD3
RD4
RD1
LC1175
RD64
RD29
RD1
LC336
RD13
RD34
H
LC756
RD3
RD5
RD1
LC1176
RD64
RD30
RD1
LC337
RD13
RD35
H
LC757
RD3
RD6
RD1
LC1177
RD64
RD31
RD1
LC338
RD13
RD40
H
LC758
RD3
RD7
RD1
LC1178
RD64
RD32
RD1
LC339
RD13
RD41
H
LC759
RD3
RD8
RD1
LC1179
RD64
RD33
RD1
LC340
RD13
RD42
H
LC760
RD3
RD9
RD1
LC1180
RD64
RD34
RD1
LC341
RD13
RD64
H
LC761
RD3
RD10
RD1
LC1181
RD64
RD42
RD1
LC342
RD13
RD66
H
LC762
RD3
RD11
RD1
LC1182
RD64
RD64
RD1
LC343
RD13
RD68
H
LC763
RD3
RD12
RD1
LC1183
RD64
RD66
RD1
LC344
RD13
RD76
H
LC764
RD3
RD13
RD1
LC1184
RD64
RD68
RD1
LC345
RD14
RD5
H
LC765
RD3
RD14
RD1
LC1185
RD64
RD76
RD1
LC346
RD14
RD6
H
LC766
RD3
RD15
RD1
LC1186
RD66
RD5
RD1
LC347
RD14
RD9
H
LC767
RD3
RD16
RD1
LC1187
RD66
RD6
RD1
LC348
RD14
RD10
H
LC768
RD3
RD17
RD1
LC1188
RD66
RD9
RD1
LC349
RD14
RD12
H
LC769
RD3
RD18
RD1
LC1189
RD66
RD10
RD1
LC350
RD14
RD15
H
LC770
RD3
RD19
RD1
LC1190
RD66
RD12
RD1
LC351
RD14
RD16
H
LC771
RD3
RD20
RD1
LC1191
RD66
RD15
RD1
LC352
RD14
RD17
H
LC772
RD3
RD21
RD1
LC1192
RD66
RD16
RD1
LC353
RD14
RD18
H
LC773
RD3
RD22
RD1
LC1193
RD66
RD17
RD1
LC354
RD14
RD19
H
LC774
RD3
RD23
RD1
LC1194
RD66
RD18
RD1
LC355
RD14
RD20
H
LC775
RD3
RD24
RD1
LC1195
RD66
RD19
RD1
LC356
RD14
RD21
H
LC776
RD3
RD25
RD1
LC1196
RD66
RD20
RD1
LC357
RD14
RD22
H
LC777
RD3
RD26
RD1
LC1197
RD66
RD21
RD1
LC358
RD14
RD23
H
LC778
RD3
RD27
RD1
LC1198
RD66
RD23
RD1
LC359
RD14
RD24
H
LC779
RD3
RD28
RD1
LC1199
RD66
RD24
RD1
LC360
RD14
RD25
H
LC780
RD3
RD29
RD1
LC1200
RD66
RD25
RD1
LC361
RD14
RD26
H
LC781
RD3
RD30
RD1
LC1201
RD66
RD27
RD1
LC362
RD14
RD27
H
LC782
RD3
RD31
RD1
LC1202
RD66
RD28
RD1
LC363
RD14
RD28
H
LC783
RD3
RD32
RD1
LC1203
RD66
RD29
RD1
LC364
RD14
RD29
H
LC784
RD3
RD33
RD1
LC1204
RD66
RD30
RD1
LC365
RD14
RD30
H
LC785
RD3
RD34
RD1
LC1205
RD66
RD31
RD1
LC366
RD14
RD31
H
LC786
RD3
RD35
RD1
LC1206
RD66
RD32
RD1
LC367
RD14
RD32
H
LC787
RD3
RD40
RD1
LC1207
RD66
RD33
RD1
LC368
RD14
RD33
H
LC788
RD3
RD41
RD1
LC1208
RD66
RD34
RD1
LC369
RD14
RD34
H
LC789
RD3
RD42
RD1
LC1209
RD66
RD42
RD1
LC370
RD14
RD35
H
LC790
RD3
RD64
RD1
LC1210
RD66
RD68
RD1
LC371
RD14
RD40
H
LC791
RD3
RD66
RD1
LC1211
RD66
RD76
RD1
LC372
RD14
RD41
H
LC792
RD3
RD68
RD1
LC1212
RD68
RD5
RD1
LC373
RD14
RD42
H
LC793
RD3
RD76
RD1
LC1213
RD68
RD6
RD1
LC374
RD14
RD64
H
LC794
RD4
RD5
RD1
LC1214
RD68
RD9
RD1
LC375
RD14
RD66
H
LC795
RD4
RD6
RD1
LC1215
RD68
RD10
RD1
LC376
RD14
RD68
H
LC796
RD4
RD7
RD1
LC1216
RD68
RD12
RD1
LC377
RD14
RD76
H
LC797
RD4
RD8
RD1
LC1217
RD68
RD15
RD1
LC378
RD22
RD5
H
LC798
RD4
RD9
RD1
LC1218
RD68
RD16
RD1
LC379
RD22
RD6
H
LC799
RD4
RD10
RD1
LC1219
RD68
RD17
RD1
LC380
RD22
RD9
H
LC800
RD4
RD11
RD1
LC1220
RD68
RD18
RD1
LC381
RD22
RD10
H
LC801
RD4
RD12
RD1
LC1221
RD68
RD19
RD1
LC382
RD22
RD12
H
LC802
RD4
RD13
RD1
LC1222
RD68
RD20
RD1
LC383
RD22
RD15
H
LC803
RD4
RD14
RD1
LC1223
RD68
RD21
RD1
LC384
RD22
RD16
H
LC804
RD4
RD15
RD1
LC1224
RD68
RD23
RD1
LC385
RD22
RD17
H
LC805
RD4
RD16
RD1
LC1225
RD68
RD24
RD1
LC386
RD22
RD18
H
LC806
RD4
RD17
RD1
LC1226
RD68
RD25
RD1
LC387
RD22
RD19
H
LC807
RD4
RD18
RD1
LC1227
RD68
RD27
RD1
LC388
RD22
RD20
H
LC808
RD4
RD19
RD1
LC1228
RD68
RD28
RD1
LC389
RD22
RD21
H
LC809
RD4
RD20
RD1
LC1229
RD68
RD29
RD1
LC390
RD22
RD23
H
LC810
RD4
RD21
RD1
LC1230
RD68
RD30
RD1
LC391
RD22
RD24
H
LC811
RD4
RD22
RD1
LC1231
RD68
RD31
RD1
LC392
RD22
RD25
H
LC812
RD4
RD23
RD1
LC1232
RD68
RD32
RD1
LC393
RD22
RD26
H
LC813
RD4
RD24
RD1
LC1233
RD68
RD33
RD1
LC394
RD22
RD27
H
LC814
RD4
RD25
RD1
LC1234
RD68
RD34
RD1
LC395
RD22
RD28
H
LC815
RD4
RD26
RD1
LC1235
RD68
RD42
RD1
LC396
RD22
RD29
H
LC816
RD4
RD27
RD1
LC1236
RD68
RD76
RD1
LC397
RD22
RD30
H
LC817
RD4
RD28
RD1
LC1237
RD76
RD5
RD1
LC398
RD22
RD31
H
LC818
RD4
RD29
RD1
LC1238
RD76
RD6
RD1
LC399
RD22
RD32
H
LC819
RD4
RD30
RD1
LC1239
RD76
RD9
RD1
LC400
RD22
RD33
H
LC820
RD4
RD31
RD1
LC1240
RD76
RD10
RD1
LC401
RD22
RD34
H
LC821
RD4
RD32
RD1
LC1241
RD76
RD12
RD1
LC402
RD22
RD35
H
LC822
RD4
RD33
RD1
LC1242
RD76
RD15
RD1
LC403
RD22
RD40
H
LC823
RD4
RD34
RD1
LC1243
RD76
RD16
RD1
LC404
RD22
RD41
H
LC824
RD4
RD35
RD1
LC1244
RD76
RD17
RD1
LC405
RD22
RD42
H
LC825
RD4
RD40
RD1
LC1245
RD76
RD18
RD1
LC406
RD22
RD64
H
LC826
RD4
RD41
RD1
LC1246
RD76
RD19
RD1
LC407
RD22
RD66
H
LC827
RD4
RD42
RD1
LC1247
RD76
RD20
RD1
LC408
RD22
RD68
H
LC828
RD4
RD64
RD1
LC1248
RD76
RD21
RD1
LC409
RD22
RD76
H
LC829
RD4
RD66
RD1
LC1249
RD76
RD23
RD1
LC410
RD26
RD5
H
LC830
RD4
RD68
RD1
LC1250
RD76
RD24
RD1
LC411
RD26
RD6
H
LC831
RD4
RD76
RD1
LC1251
RD76
RD25
RD1
LC412
RD26
RD9
H
LC832
RD4
RD1
RD1
LC1252
RD76
RD27
RD1
LC413
RD26
RD10
H
LC833
RD7
RD5
RD1
LC1253
RD76
RD28
RD1
LC414
RD26
RD12
H
LC834
RD7
RD6
RD1
LC1254
RD76
RD29
RD1
LC415
RD26
RD15
H
LC835
RD7
RD8
RD1
LC1255
RD76
RD30
RD1
LC416
RD26
RD16
H
LC836
RD7
RD9
RD1
LC1256
RD76
RD31
RD1
LC417
RD26
RD17
H
LC837
RD7
RD10
RD1
LC1257
RD76
RD32
RD1
LC418
RD26
RD18
H
LC838
RD7
RD11
RD1
LC1258
RD76
RD33
RD1
LC419
RD26
RD19
H
LC839
RD7
RD12
RD1
LC1259
RD76
RD34
RD1
LC420
RD26
RD20
H
LC840
RD7
RD13
RD1
LC1260
RD76
RD42
RD1

;wherein RD1 to RD35, RD40 to RD42, RD64, RD66, RD68, and RD76  

    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale
, 
    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale
,
    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale
, 
    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale
, 
    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale
, 
    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale
,  
    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale
, 
    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale
, 
    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale
, 
    PNG
    media_image82.png
    200
    400
    media_image82.png
    Greyscale
, 
    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale
, 
    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
,  
    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale
, 
    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale
, 
    PNG
    media_image87.png
    200
    400
    media_image87.png
    Greyscale
,  
    PNG
    media_image88.png
    200
    400
    media_image88.png
    Greyscale
, 
    PNG
    media_image89.png
    200
    400
    media_image89.png
    Greyscale
, 
    PNG
    media_image90.png
    200
    400
    media_image90.png
    Greyscale
, 
    PNG
    media_image91.png
    200
    400
    media_image91.png
    Greyscale
, 
    PNG
    media_image92.png
    200
    400
    media_image92.png
    Greyscale
, 
    PNG
    media_image93.png
    200
    400
    media_image93.png
    Greyscale
, 
    PNG
    media_image94.png
    200
    400
    media_image94.png
    Greyscale
, 
    PNG
    media_image95.png
    200
    400
    media_image95.png
    Greyscale
, 
    PNG
    media_image96.png
    200
    400
    media_image96.png
    Greyscale
, 
    PNG
    media_image97.png
    200
    400
    media_image97.png
    Greyscale
, 
    PNG
    media_image98.png
    200
    400
    media_image98.png
    Greyscale
, 
    PNG
    media_image99.png
    200
    400
    media_image99.png
    Greyscale
, 
    PNG
    media_image100.png
    200
    400
    media_image100.png
    Greyscale
, 
    PNG
    media_image101.png
    200
    400
    media_image101.png
    Greyscale
, 
    PNG
    media_image102.png
    200
    400
    media_image102.png
    Greyscale
, 
    PNG
    media_image103.png
    200
    400
    media_image103.png
    Greyscale
, 
    PNG
    media_image104.png
    200
    400
    media_image104.png
    Greyscale
,  
    PNG
    media_image105.png
    200
    400
    media_image105.png
    Greyscale
, 
    PNG
    media_image106.png
    200
    400
    media_image106.png
    Greyscale
, [AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image107.png
    200
    400
    media_image107.png
    Greyscale
, 
    PNG
    media_image108.png
    200
    400
    media_image108.png
    Greyscale

    PNG
    media_image109.png
    200
    400
    media_image109.png
    Greyscale

    PNG
    media_image110.png
    200
    400
    media_image110.png
    Greyscale

    PNG
    media_image111.png
    200
    400
    media_image111.png
    Greyscale

    PNG
    media_image112.png
    200
    400
    media_image112.png
    Greyscale
, 
    PNG
    media_image113.png
    200
    400
    media_image113.png
    Greyscale
, 
    PNG
    media_image114.png
    200
    400
    media_image114.png
    Greyscale

    PNG
    media_image115.png
    200
    400
    media_image115.png
    Greyscale
[AltContent: connector][AltContent: connector]
    PNG
    media_image116.png
    200
    400
    media_image116.png
    Greyscale

    PNG
    media_image117.png
    200
    400
    media_image117.png
    Greyscale

    PNG
    media_image118.png
    200
    400
    media_image118.png
    Greyscale

    PNG
    media_image119.png
    200
    400
    media_image119.png
    Greyscale

    PNG
    media_image120.png
    200
    400
    media_image120.png
    Greyscale

    PNG
    media_image121.png
    200
    400
    media_image121.png
    Greyscale

    PNG
    media_image122.png
    200
    400
    media_image122.png
    Greyscale
 
    PNG
    media_image123.png
    200
    400
    media_image123.png
    Greyscale

    PNG
    media_image124.png
    200
    400
    media_image124.png
    Greyscale
[AltContent: connector][AltContent: connector]
    PNG
    media_image125.png
    200
    400
    media_image125.png
    Greyscale

    PNG
    media_image126.png
    200
    400
    media_image126.png
    Greyscale

    PNG
    media_image127.png
    200
    400
    media_image127.png
    Greyscale

    PNG
    media_image220.png
    200
    400
    media_image220.png
    Greyscale

    PNG
    media_image129.png
    200
    400
    media_image129.png
    Greyscale

    PNG
    media_image130.png
    200
    400
    media_image130.png
    Greyscale

    PNG
    media_image131.png
    200
    400
    media_image131.png
    Greyscale

    PNG
    media_image132.png
    200
    400
    media_image132.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image133.png
    200
    400
    media_image133.png
    Greyscale

    PNG
    media_image134.png
    200
    400
    media_image134.png
    Greyscale

    PNG
    media_image136.png
    200
    400
    media_image136.png
    Greyscale

    PNG
    media_image137.png
    200
    400
    media_image137.png
    Greyscale
, 
    PNG
    media_image138.png
    200
    400
    media_image138.png
    Greyscale

    PNG
    media_image139.png
    200
    400
    media_image139.png
    Greyscale
, 
    PNG
    media_image140.png
    200
    400
    media_image140.png
    Greyscale

    PNG
    media_image141.png
    200
    400
    media_image141.png
    Greyscale
, and 
    PNG
    media_image142.png
    200
    400
    media_image142.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image143.png
    200
    400
    media_image143.png
    Greyscale

    PNG
    media_image144.png
    200
    400
    media_image144.png
    Greyscale

    PNG
    media_image145.png
    200
    400
    media_image145.png
    Greyscale

    PNG
    media_image146.png
    200
    400
    media_image146.png
    Greyscale

    PNG
    media_image147.png
    200
    400
    media_image147.png
    Greyscale

    PNG
    media_image148.png
    200
    400
    media_image148.png
    Greyscale

    PNG
    media_image149.png
    200
    400
    media_image149.png
    Greyscale
[AltContent: connector][AltContent: connector]
    PNG
    media_image150.png
    200
    400
    media_image150.png
    Greyscale

    PNG
    media_image151.png
    200
    400
    media_image151.png
    Greyscale

    PNG
    media_image152.png
    200
    400
    media_image152.png
    Greyscale

    PNG
    media_image153.png
    200
    400
    media_image153.png
    Greyscale

    PNG
    media_image154.png
    200
    400
    media_image154.png
    Greyscale
.
16.	(Currently amended) An organic light emitting device (OLED) comprising: 	an anode; 	a cathode; and 	an organic layer, disposed between the anode and the cathode, comprising a neutral compound comprising a first ligand LA selected from the group consisting of Formula I 
    PNG
    media_image155.png
    200
    400
    media_image155.png
    Greyscale
, and Formula II 
    PNG
    media_image156.png
    200
    400
    media_image156.png
    Greyscale
; 	wherein rings A, B, and D are each independently a 5-membered or 6-membered aromatic ring; 	wherein ring C is a 5-membered or 6-membered monocyclic or polycyclic aromatic ring and ring D is not pyrazole; 	wherein Z1 and Z2 are each independently C or N;
when rings A and B are both 5-membered rings, Z1 is N;
wherein when the first ligand LA has the structure of Formula II and rings A and B are 5-membered rings, Z2 is C; 	wherein RA, RB, RC, and RD each represent mono to a maximum possible number of substitutions, or no substitution; 	wherein each R, RA, RB, RC, and RD is independently hydrogen or a substituent selected from the group consisting of deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carboxylic acid, ether, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof;
when rings A and B are pyrrole, R is hydrogen or a substituent selected from the group consisting of deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, heteroaryl, acyl, carboxylic acid, ether, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; 	wherein LA is complexed to a metal M; 	wherein M coordinates to other bidentate ligands; and 	wherein the ligand LA is optionally linked with other ligands to comprise a 
22.	(Curerntly amended) The compound of claim 21, wherein the first ligand LA is selected from the group consisting of:

[AltContent: connector]
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale

    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale

    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
[[;]]

    PNG
    media_image221.png
    200
    400
    media_image221.png
    Greyscale
, 
    PNG
    media_image222.png
    200
    400
    media_image222.png
    Greyscale
, 
    PNG
    media_image223.png
    200
    400
    media_image223.png
    Greyscale
, and 
    PNG
    media_image224.png
    200
    400
    media_image224.png
    Greyscale
;
wherein X is C or N; and  	wherein Y is selected from the group consisting of O, S, and Se


Authorization for this examiner’s amendment was given in a telephone interview with Brandon Chan on 5/2/2022.





















Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Liu et al (pages of BOPIDY@Ir(III) Complexes Assembling Organic Nanoparticles for Enhance Photodynamic Therapy attached to previous Office Action) and Sajoto (US 2020/0165281) for the following reasons:

Regarding claims 1 and 16, Liu et al disclose the following neutral iridium compound (Page 419 – Scheme 2):

    PNG
    media_image225.png
    382
    255
    media_image225.png
    Greyscale
.
In this compound, rings A and C are 5-membered rings and the groups Z1 and Z2 are N is recited Formula II of the claims. The compound of Claim 1 and the device recited in Claim 16 require that when LA has the structure of Formula II and rings A and B are 5-membered rings Z2 is C. Accordingly, given that in the compound of the reference rings A and B are 5-membered rings and Z2 is N, the reference does not disclose or suggest the compound as recited in claim 1 or the device comprising the compound as recited in claim 16. 
	Furthermore, regarding claim 21, from the formula of the compound disclosed by the reference, it is clear that the reference does not disclose or suggest the neutral compound as recited in claim 21.
	
Regarding claims 1 and 16, Sajoto discloses the following compound:

    PNG
    media_image226.png
    422
    378
    media_image226.png
    Greyscale
.
From the above, it is clear that this compound comprises two (2) mono-dentate ligands.  Claims 1 and 16 require that M coordinates to other bidentate ligands. Given that the reference discloses a compound comprising mono-dentate ligands, and does not disclose a compound comprising other bidentate ligands, it is clear that the reference does not disclose the compound as required by claim 1 or the device comprising the compound as required by claim 16.
	Furthermore, regarding claim 21, from the formula of the compound disclosed by the reference, it is clear that the reference does not disclose or suggest the neutral compound as recited in claim 21.

In light of the above, it is clear that Liu et al or Sajoto, either alone or in combination do not disclose of suggest the compounds as recited in claims 1 and 21 or the device comprising the compound as required by claim 16.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767